Exhibit 10.2

 

 

 

 

Carvana Group, LLC

 

 

FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

Dated as of April 27, 2017

THE UNITS ISSUED PURSUANT TO THIS FOURTH AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME
WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR AN EXEMPTION
THEREFROM, AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFERABILITY SET
FORTH HEREIN.

CERTAIN UNITS MAY ALSO SUBJECT TO VESTING PROVISIONS, REPURCHASE OPTIONS,
REDEMPTION RIGHTS, ADDITIONAL RESTRICTIONS ON TRANSFER, OFFSET RIGHTS AND
FORFEITURE PROVISIONS SET FORTH HEREIN AND/OR IN A SEPARATE AGREEMENT WITH THE
INITIAL HOLDER OF SUCH UNITS. A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE
HOLDER OF SUCH UNITS UPON WRITTEN REQUEST TO THE COMPANY AND WITHOUT CHARGE.

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

ARTICLE II ORGANIZATIONAL MATTERS

     10  

Section 2.1

  Formation of LLC      10  

Section 2.2

  Limited Liability Company Agreement      10  

Section 2.3

  Name      11  

Section 2.4

  Purpose      11  

Section 2.5

  Principal Office; Registered Office      11  

Section 2.6

  Term      11  

Section 2.7

  No State-Law Partnership      11  

ARTICLE III UNITS, CAPITAL CONTRIBUTIONS AND ACCOUNTS

     12  

Section 3.1

  Common Units; Capitalization      12  

Section 3.2

  Authorization and Issuance of Additional Common Units      13  

Section 3.3

  Repurchase or Redemption of Class A Common Stock      16  

Section 3.4

  Changes in Common Stock      16  

Section 3.5

  Class B Common Units      16  

Section 3.6

  Capital Accounts      18  

Section 3.7

  Negative Capital Accounts; No Interest Regarding Positive Capital Accounts   
  19  

Section 3.8

  No Withdrawal      19  

Section 3.9

  Loans From Unitholders      19  

Section 3.10

  Adjustments to Capital Accounts for Distributions In-Kind      20  

Section 3.11

  Transfer of Capital Accounts      20  

Section 3.12

  Adjustments to Book Value      20  

Section 3.13

  Compliance With Section 1.704-1(b)      20  

ARTICLE IV DISTRIBUTIONS AND ALLOCATIONS

     21  

Section 4.1

  Distributions      21  

Section 4.2

  Allocations      22  

Section 4.3

  Special Allocations      22  

Section 4.4

  Offsetting Allocations      24  

Section 4.5

  Tax Allocations      24  

Section 4.6

  Indemnification and Reimbursement for Payments on Behalf of a Unitholder     
25  

ARTICLE V MANAGEMENT AND CONTROL OF BUSINESS

     25  

Section 5.1

  Management      25  

Section 5.2

  Investment Company Act      26  

Section 5.3

  Officers      26  

Section 5.4

  Competition and Corporate Opportunities      27  

Section 5.5

  Fiduciary Duties      28  

Section 5.6

  Confidentiality      29  

 

i



--------------------------------------------------------------------------------

ARTICLE VI EXCULPATION AND INDEMNIFICATION

     31  

Section 6.1

  Exculpation      31  

Section 6.2

  Indemnification      32  

Section 6.3

  Expenses      32  

Section 6.4

  Non-Exclusivity; Savings Clause      32  

Section 6.5

  Insurance      33  

ARTICLE VII ACCOUNTING AND RECORDS; TAX MATTERS

     33  

Section 7.1

  Accounting and Records      33  

Section 7.2

  Preparation of Tax Returns      33  

Section 7.3

  Tax Elections      33  

Section 7.4

  Tax Controversies      33  

Section 7.5

  Code §83 Safe Harbor Election      34  

ARTICLE VIII TRANSFER OF UNITS; ADMISSION OF NEW MEMBERS

     36  

Section 8.1

  Transfer of Common Units      36  

Section 8.2

  Transfer of Carvana Co. Sub’s Interest      36  

Section 8.3

  Recognition of Transfer; Substituted and Additional Members      36  

Section 8.4

  Expense of Transfer; Indemnification      38  

Section 8.5

  Exchange Agreement      38  

Section 8.6

  Change of Control Transactions      38  

Section 8.7

  Divorce/Separation of Unitholder      38  

ARTICLE IX WITHDRAWAL AND RESIGNATION OF UNITHOLDERS

     39  

Section 9.1

  Withdrawal and Resignation of Unitholders      39  

ARTICLE X DISSOLUTION AND LIQUIDATION

     40  

Section 10.1

  Dissolution      40  

Section 10.2

  Liquidation and Termination      40  

Section 10.3

  Securityholders Agreement      41  

Section 10.4

  Cancellation of Certificate      41  

Section 10.5

  Reasonable Time for Winding Up      41  

Section 10.6

  Return of Capital      41  

Section 10.7

  Hart-Scott-Rodino      41  

ARTICLE XI GENERAL PROVISIONS

     42  

Section 11.1

  Power of Attorney      42  

Section 11.2

  Amendments      42  

Section 11.3

  Title to the Company Assets      42  

Section 11.4

  Remedies      43  

Section 11.5

  Successors and Assigns      43  

Section 11.6

  Severability      43  

Section 11.7

  Counterparts; Binding Agreement      43  

Section 11.8

  Descriptive Headings; Interpretation      43  

Section 11.9

  Applicable Law      44  

Section 11.10

  Addresses and Notices      44  

Section 11.11

  Creditors      44  

 

ii



--------------------------------------------------------------------------------

Section 11.12

  No Waiver      44  

Section 11.13

  Further Action      44  

Section 11.14

  Offset Against Amounts Payable      45  

Section 11.15

  Entire Agreement      45  

Section 11.16

  Delivery by Electronic Means      45  

Section 11.17

  Certain Acknowledgments      45  

Section 11.18

  Consent to Jurisdiction; WAIVER OF TRIAL BY JURY      46  

Section 11.19

  Representations and Warranties      46  

Section 11.20

  Tax Receivable Agreement      47  

 

iii



--------------------------------------------------------------------------------

CARVANA GROUP, LLC

FOURTH AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

THIS FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Carvana
Group, LLC, a Delaware limited liability company (the “Company”), is entered
into as of April 27, 2017, by and among the Company, Carvana Co. Sub LLC, a
Delaware limited liability company (“Carvana Co. Sub”), its Members and
Unitholders, and, solely for purposes of Section 3.1(d), Section 3.2 and
Section 8.6 below and not as a Member, Unitholder or manager, Carvana Co., a
Delaware corporation (“Carvana Co.”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in Article I.

WHEREAS, the Company was initially formed as a limited liability company in
accordance with the Arizona Limited Liability Company Act;

WHEREAS, pursuant to the Arizona Limited Liability Company Act, the Company’s
original operating agreement and the Delaware Act, the Company was re-domiciled
in the state of Delaware;

WHEREAS, in connection with the admission of GV Auto I, LLC, a Delaware limited
liability company, as a Member, the Company’s board of Managers and certain
other Members, in accordance with Section 16.2 of the Company’s Second Amended
and Restated Agreement, amended and restated the Company’s Second Amended and
Restated Agreement in its entirety pursuant to that certain Third Amended and
Restated Limited Liability Company Agreement, dated as of July 12, 2016 (the
“Third A&R Agreement”);

WHEREAS, Carvana Co. Sub, which has elected to be taxed as a corporation for
U.S. federal income tax purposes, is a wholly owned subsidiary of Carvana Co.;

WHEREAS, in connection with the initial public offering (the “IPO”) of Class A
Common Stock (as defined below) of Carvana Co., which is a Qualified Public
Offering as such term was defined in the Third A&R Agreement, (i) all of the
issued and outstanding Class C Preferred Units automatically converted into
Class A Common Units pursuant to Section 5.1(b) of the Third A&R Agreement,
(ii) each Investor Member will be issued 0.8 shares of Class B Common Stock (as
defined below) for each Class A Common Unit held by such Investor Member,
(iii) Carvana Co. Sub will be admitted as a Member of the Company and will
purchase Units in the Company with the proceeds of the IPO as contemplated by
clause (v) of Section 11.1(b) of the Third A&R Agreement, (iv) Carvana Co. Sub,
the Company and the other parties thereto will enter into an Exchange Agreement
(as defined below), pursuant to which Members (other than Carvana Co. Sub) will
be permitted to exchange Common Units (together with the corresponding number of
shares of Class B Common Stock, to the extent such Member holds Class B Common
Stock) for Class A Common Stock or the Cash Payment (as defined therein), (v)
Carvana Co. will cause Carvana Co. Sub to contribute a portion of the net
proceeds of the IPO to the Company in exchange for newly-issued Class A Common
Units and for other purposes and (vi) Carvana Co., the Company and certain other
parties will enter into a Tax Receivable Agreement (as defined below), pursuant
to which Carvana Co. will be obligated to make payments to certain parties
related to tax benefits realized (clauses (ii) through (vi), collectively, the
“IPO Transactions”); and

 

1



--------------------------------------------------------------------------------

WHEREAS, as contemplated by Section 11.1(b) of the Third A&R Agreement, the
parties desire to amend and restate the Third A&R Agreement as set forth herein
to give effect to the IPO Transactions and reflect the admission of Carvana Co.
Sub as a Member and the sole manager of the Company.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Members, intending to be legally bound, hereby agree as
follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the following
meaning:

“Additional Member” means a Person admitted to the Company as a Member pursuant
to Section 8.3.

“Adjusted Capital Account Deficit” means, with respect to any Capital Account as
of the end of any Taxable Year, the amount by which the balance in such Capital
Account is less than zero. For this purpose, such Person’s Capital Account
balance shall be (i) reduced for any items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6), and (ii)    increased for any
amount such Person is obligated to contribute or is treated as being obligated
to contribute to the Company pursuant to Treasury Regulation Sections
1.704-1(b)(2)(ii)(c) (relating to partner liabilities to a partnership) or
1.704-2(g)(1) and 1.704-2(i) (relating to Minimum Gain).

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person, and in the case of any Unitholder that is
a partnership, limited liability company, corporation or similar entity, any
partner, member or stockholder of such Unitholder; provided, that the Company
and its Subsidiaries shall not be deemed to be Affiliates of any Unitholder. As
used in this definition, “control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, by contract or
otherwise). With respect to any Person who is an individual, “Affiliates” shall
also include, without limitation, any member of such individual’s Family Group.

“Agreement” means this Fourth Amended and Restated Limited Liability Company
Agreement, as it may be amended, modified and/or waived from time to time in
accordance with the terms hereof.

 

2



--------------------------------------------------------------------------------

“Amended and Restated Certificate of Incorporation” means the Amended and
Restated Certificate of Incorporation of the Company, dated on or about the date
hereof, as the same may be amended, amended and restated or replaced from time
to time.

“Applicable Tax Rate” means, for any calendar year, a percentage determined by
the Manager to be the sum of the highest marginal federal, state, and local
income tax rates that would be applicable to any Unitholder (or its partners or
members, as applicable) assuming such Unitholder was residing in New York, New
York (whether such Unitholder was a corporation or individual taxpayer) based on
the information available to it (taking into account the character of the
Company’s income and the deductibility of state and local taxes for federal
income tax purposes).

“Base Rate” means, as of any date, a variable rate per annum equal to the rate
of interest most recently published by The Wall Street Journal as the “prime
rate” at large U.S. money center banks.

“Book Value” means, with respect to any the Company property, the Company’s
adjusted basis for federal income Tax purposes, adjusted from time to time to
reflect the adjustments required or permitted (in the case of permitted
adjustments, to the extent the Company makes such permitted adjustments) by
Treasury Regulation Sections 1.704-1(b)(2)(iv)(d)-(g).

“Business” means the business carried on by the Company and/or any of its
Subsidiaries from time to time, and which shall include the business of the
online sale and delivery of automobiles and other products, services and all
other activities conducted by the Company and/or any of its Subsidiaries which
are ancillary to the online sale and delivery of automobiles.

“Business Day” means any day other than a Saturday, Sunday or other day on which
the banks in New York, New York or Phoenix, Arizona are authorized by law to be
closed.

“Capital Account” means the capital account maintained for a Member pursuant to
Section 3.6 and the other applicable provisions of this Agreement.

“Capital Contributions” means any cash, cash equivalents, promissory obligations
or the Fair Market Value of other property which a Unitholder contributes or is
deemed by the Manager to have contributed to the Company with respect to any
Unit pursuant to Section 3.1 or Section 3.11.

“Carvana Co.” has the meaning set forth in the Preamble.

“Carvana Co. Sub” has the meaning set forth in the Preamble.

“Cash Payment” has the meaning set forth in the Exchange Agreement.

“Certificate” means the Company’s Certificate of Formation as filed with the
Secretary of State of Delaware, as the same may be amended from time to time.

 

3



--------------------------------------------------------------------------------

“Class A Common Stock” means the class A common stock, par value $0.001 per
share, of Carvana Co.

“Class A Common Unit” means a Unit having the rights and obligations specified
with respect to a Class A Common Unit in this Agreement; provided, that a
Class A Common Unit shall not have any voting rights under this Agreement or the
Delaware Act.

“Class A Common Stock Value” has the meaning set forth in the Exchange
Agreement.

“Class B Common Stock” means the class B common stock, par value $0.001 per
share, of Carvana Co.

“Class B Common Unit” means a Unit having the rights and obligations specified
with respect to a Class B Common Unit in this Agreement; provided, that a
Class B Common Unit shall not have any voting rights under this Agreement or the
Delaware Act.

“Class C Preferred Units” has the meaning set forth in the Third A&R Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended. Such
term, if elected by the Manager in its sole discretion, shall be deemed to
include any future amendments to the Code and any corresponding provisions of
succeeding Code provisions (whether or not such amendments and corresponding
provisions are mandatory or discretionary).

“Common Units” means the Class A Common Units and the Class B Common Units.

“Company” has the meaning set forth in the Preamble.

“Confidential Information” has the meaning set forth in Section 5.6(a).

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. L. §
18-101, et seq., as it may be amended from time to time, and any successor
thereto.

“DGCL” has the meaning set forth in Section 5.5(a).

“Dissolution Notice” has the meaning set forth in Section 8.7(a).

“Distribution” means each distribution made by the Company to a Unitholder, with
respect to such Person’s Units, whether in cash, property or securities and
whether by liquidating distribution, redemption, repurchase or otherwise;
provided that notwithstanding anything in the foregoing, none of the following
shall be deemed to be a Distribution hereunder: (x)any redemption or repurchase
by the Company of any securities of the Company in connection with the
termination of employment of an employee of the Company or any of its
Subsidiaries or any service provider of the Company or any of its Subsidiaries,
(ii) any recapitalization, exchange or conversion of securities of the Company,
and any subdivision (by unit split or otherwise) or any combination (by reverse
unit split or otherwise) of any outstanding Units and (iii) any repurchase of
Units pursuant to any right of first refusal or similar repurchase right in
favor of the Company.

 

4



--------------------------------------------------------------------------------

“Equity Agreement” has the meaning set forth in Section 3.2(a).

“Equity Securities” means (i) any Units, capital stock, partnership, membership
or limited liability company interests or other equity interests (including
other classes, groups or series thereof having such relative rights, powers
and/or obligations as may from time to time be established by the Manager,
including rights, powers and/or duties different from, senior to or more
favorable than existing classes, groups and series of Units, capital stock,
partnership, membership or limited liability company interests or other equity
interests, and including any profits interests), (ii) obligations, evidences of
indebtedness or other securities or interests convertible or exchangeable into
Units, capital stock, partnership interests, membership or limited liability
company interests or other equity interests, and (iii) warrants, options or
other rights to purchase or otherwise acquire Units, capital stock, partnership
interests, membership or limited liability company interests or other equity
interests. Unless the context otherwise indicates, the term “Equity Securities”
refers to Equity Securities of the Company.

“Event of Withdrawal” means the death, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member or the occurrence of any other event that
terminates the continued membership of a Member in the Company.

“Exchange” has the meaning set forth in the Exchange Agreement.

“Exchange Agreement” means the Exchange Agreement dated as of the date hereof
among Carvana Co. Sub, the Company and the other parties thereto, as the same
may be amended, amended and restated or replaced from time to time.

“Exchange Rate” has the meaning set forth in the Exchange Agreement.

“Exchangeable Unit” has the meaning set forth in the Exchange Agreement.

“Fair Market Value” means, as of any date of determination, (i) with respect to
a Unit, such Unit’s Pro Rata Share as of such date, (ii) with respect to a share
of Class A Common Stock, the Class A Common Stock Value as of such date, and
(iii) with respect to any other non- cash assets, the fair market value for such
property as between a willing buyer under no compulsion to buy and a willing
seller under no compulsion to sell in an arm’s-length transaction occurring on
such date, taking into account all relevant factors determinative of value
(including in the case of securities, any restrictions on transfer applicable
thereto or, if such securities are traded on a securities exchange or automated
or electronic quotation system, the quoted price for such securities as of the
date of determination), as reasonably determined in good faith by the Manager.

“Family Group” means, with respect to a Person who is an individual, (i) such
individual’s spouse and descendants (whether natural or adopted) (collectively,
for purposes of this definition, “relatives”), (ii) such individual’s executor
or personal representative, (iii) any trust, the trustee of which is such
individual or such individual’s executor or personal representative and which at
all times is and remains solely for the benefit of such individual

 

5



--------------------------------------------------------------------------------

and/or such individual’s relatives, (iv) any corporation, limited partnership,
limited liability company or other tax flow-through entity the governing
instruments of which provide that such individual or such individual’s executor
or personal representative shall have the exclusive, nontransferable power to
direct the management and policies of such entity and of which the sole record
and beneficial owners of stock, partnership interests, membership interests or
any other equity interests are limited to such individual, such individual’s
relatives and/or the trusts described in clause (iii) above, and (v) any
retirement plan for such individual.

“Fiscal Period” means any interim accounting period within a Taxable Year
established by the Manager and which is permitted or required by Code
Section 706.

“Fiscal Quarter” means each calendar quarter ending March 31, June 30,
September 30 and December 31, or such other quarterly accounting period as may
be established by the Manager or as required by the Code.

“Fiscal Year” means the 12-month period ending on December 31, or such other
annual accounting period as may be established by the Manager or as may be
required by the Code.

“Forfeiture Allocations” has the meaning set forth in Section 4.2.

“Former Spouse” has the meaning set forth in Section 8.7.

“Former Spouse’s Units” has the meaning set forth in Section 8.7.

“Governmental Entity” means the United States of America or any other nation,
any state or other political subdivision thereof, or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of
government.

“Grossed-Up Amount” means, with respect to any Distribution pursuant to Section
4.1(b), the sum of (i) the amount of the Distribution pursuant to Section
4.1(b), and (y) the sum of the Participation Thresholds of all Participating
Class B Common Units.

“HSR Act” has the meaning set forth in Section 10.7.

“Indemnitee” has the meaning set forth in Section 6.1(b).

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investor Member” means any Member holding Class A Common Units other than
Carvana Co. Sub.

“IRS Notice” has the meaning set forth in Section 7.5.

“Liquidation Assets” has the meaning set forth in Section 10.2(b).

“Liquidation FMV” has the meaning set forth in Section 10.2(b).

 

6



--------------------------------------------------------------------------------

“Liquidation Statement” has the meaning set forth in Section 10.2(b).

“Losses” means items of the Company loss and deduction determined according to
Section 3.6.

“Management Investors” means the holders of Class B Common Units and any other
Member who acquires Equity Securities after the date of this Agreement and/or
enters into an Equity Agreement after the date of this Agreement pursuant to the
terms of Section 3.2(a) and is designated as a “Management Investor” by the
Manager.

“Manager” means (i) Carvana Co. Sub so long as Carvana Co. Sub has not withdrawn
as the Manager pursuant to Section 5.1(c) and (ii) any successor thereof
appointed as Manager in accordance with Section 5.1(c). Unless the context
otherwise requires, references herein to the Manager shall refer to the Manager
acting in its capacity as such.

“Member” means each Person listed on the Unit Ownership Ledger and any Person
admitted to the Company as a Substituted Member or Additional Member in
accordance with the terms and conditions of this Agreement; but in each case
only for so long as such Person is shown on the Company’s books and records as
the owner of one or more Units. Carvana Co. shall not be deemed to be a Member.

“Minimum Gain” means the partnership minimum gain determined pursuant to
Treasury Regulation Section 1.704-2(d).

“Net Exchanged Unit Amount” has the meaning set forth in the Exchange Agreement.

“Obligations” has the meaning set forth in Section 6.1(b).

“Participating Class B Common Unit” means, with respect to any Distribution
pursuant to Section 4.1(b), a Class B Common Unit that has a Participation
Threshold that is less than the amount determined by dividing (i) the sum of
(A) the amount of such Distribution pursuant to Section 4.1(b) and (B) the
Participation Thresholds of all outstanding Class B Common Units that have an
equal or lesser Participation Threshold, by (ii) the sum of (A) the number of
outstanding Class A Common Units and (B) the number of outstanding Class B
Common Units that have an equal or lesser Participation Threshold.

“Participating Unit” means, with respect to any Distribution pursuant to Section
4.1(b), a Class A Common Unit and/or a Participating Class B Common Unit.

“Participation Threshold” means, with respect to each outstanding Class B Common
Unit, an amount determined, and adjusted from time to time, in accordance with
Section 3.5(b).

“Partnership Tax Audit Rules” means Code Sections 6221 through 6241, as amended
by the Bipartisan Budget Act of 2015, together with any guidance issued
thereunder or successor provisions and any similar provision of state or local
Tax laws.

 

7



--------------------------------------------------------------------------------

“Permitted Transferee” means (i) with respect to any Person who is an
individual, a member of such Person’s Family Group, (ii) with respect to any
Person which is an entity (other than any Person that is a Management Investor),
(x) any of such Person’s Affiliates and (z) any direct or indirect partner,
member, stockholder or other equityholder of such Person and (iii) solely with
respect to Ernest C. Garcia II, in addition to the foregoing, the holder (and
any subsequent holder) of the option to purchase certain of the Class C
Preferred Units held by Ernest C. Garcia II, as such option may be amended from
time to time in accordance with its terms.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, association or other entity or a Governmental
Entity.

“PR” has the meaning set forth in Section 7.4(a).

“Pro Rata Share” means with respect to each Unit, the proportionate amount such
Unit would receive if an amount equal to the Total Equity Value were distributed
to all Units in accordance with Section 4.1, as determined in good faith by the
Manager.

“Profits” means items of the Company income and gain determined according to
Section 3.6.

“Regulatory Allocations” has the meaning set forth in Section 4.3(e).

“Second Amended and Restated Registration Rights Agreement” means that certain
Second Amended and Restated Registration Rights Agreement, dated as of the date
of this Agreement, by and among Carvana Co. and certain Members, as the same may
be amended, amended and restated or replaced from time to time.

“Securities Act” means the Securities Act of 1933, as amended, and applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations. Any reference herein to a specific section, rule or regulation of
the Securities Act shall be deemed to include any corresponding provisions of
future law.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and applicable rules and regulations thereunder, and any successor to such
statute, rules or regulations. Any reference herein to a specific section, rule
or regulation of the Securities Exchange Act shall be deemed to include any
corresponding provisions of future law.

“Separated Member” has the meaning set forth in Section 8.7.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of

 

8



--------------------------------------------------------------------------------

partnership or other similar ownership interests thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof. For purposes hereof and without
limitation, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity (other than a corporation) if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or control the manager,
managing member, managing director (or a board comprised of any of the
foregoing) or general partner of such limited liability company, partnership,
association or other business entity. For purposes hereof, references to a
“Subsidiary” of any Person shall be given effect only at such times that such
Person has one or more Subsidiaries, and, unless otherwise indicated, the term
“Subsidiary” refers to a Subsidiary of the Company.

“Substituted Member” means a Person that is admitted as a Member to the Company
pursuant to Section 8.3.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, occupation, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any transferee liability and any interest,
penalties or additions to tax or additional amounts in respect of the foregoing.

“Tax Distribution” has the meaning set forth in Section 4.1(a).

“Tax Matters Partner” has the meaning set forth in Section 6231 of the Code.

“Tax Receivable Agreement” means the Tax Receivable Agreement dated as of the
date hereof, by and among Carvana Co., the Company and the other parties
thereto, as the same may be amended, amended and restated or replaced from time
to time.

“Taxable Year” means the Company’s accounting period for federal income Tax
purposes determined pursuant to Section 7.3.

“Total Equity Value” means, as of any date of determination, the aggregate
proceeds which would be received by the Unitholders if: (i) the assets of the
Company were sold at their fair market value to an independent third-party on
arm’s-length terms, with neither the seller nor the buyer being under compulsion
to buy or sell such assets; (ii) the Company satisfied and paid in full all of
its obligations and liabilities (including all Taxes, costs and expenses
incurred in connection with such transaction and any amounts reserved by the
Manager with respect to any contingent or other liabilities); and (iii) such net
sale proceeds were then distributed in accordance with Section 4.1, all as
determined by the Manager in good faith based upon the Class A Common Stock
Value as of such date.

“Transaction Documents” means, collectively, this Agreement, the Exchange
Agreement, the Second Amended and Restated Registration Rights Agreement and the
Tax Receivable Agreement.

 

9



--------------------------------------------------------------------------------

“Transfer” has the meaning set forth in Section 8.1.

“Treasury Regulations” means the income Tax regulations promulgated under the
Code and effective as of the date of this Agreement. Such term, if elected by
the Manager in its sole discretion, shall be deemed to include any future
amendments to such regulations and any corresponding provisions of succeeding
regulations (whether or not such amendments and corresponding provisions are
mandatory or discretionary).

“Unit” means a limited liability company interest in the Company of a Member or
representing a fractional part of the interests in Profits, Losses and
Distributions of the Company held by all Members and shall include, without
limitation, Class A Common Units and Class B Common Units; provided that any
class, group or series of Units issued shall have the relative rights, powers
and obligations set forth in this Agreement.

“Unit Ownership Ledger” has the meaning set forth in Section 3.1(a).

“Unitholder” means any owner of one or more Units as reflected on the Company’s
books and records. Carvana Co. shall not be deemed to be a Unitholder.

“Unvested Class B Common Units” means, with respect to any Class B Common Units
that are subject to vesting pursuant to the applicable Equity Agreement pursuant
to which they were issued, any Class B Common Units other than Vested Class B
Common Units.

“Vested Class B Common Units” means any Class B Common Units that are not
subject to vesting or, with respect to Class B Common Units that are subject to
vesting pursuant to the applicable Equity Agreement pursuant to which they were
issued, any Class B Common Units that have vested in accordance with the terms
of the applicable Equity Agreement pursuant to which they were issued.

ARTICLE II

ORGANIZATIONAL MATTERS

Section 2.1 Formation of LLC. The Company was formed in the State of Arizona on
September 20, 2012 pursuant to the provisions of the Arizona Limited Liability
Company Act, and was re-domiciled in the State of Delaware on March 10, 2015,
pursuant to the provisions of the Arizona Limited Liability Company Act and the
Delaware Act.

Section 2.2 Limited Liability Company Agreement. The Members hereby execute this
Agreement for the purpose of amending and restating the Third A&R Agreement and
establishing the affairs of the Company and the conduct of its business in
accordance with the provisions of the Delaware Act. The Members hereby agree
that during the term of the Company set forth in Section 2.6 the rights, powers
and obligations of the Unitholders with respect to the Company will be
determined in accordance with the terms and conditions of this Agreement and,
except where the Delaware Act provides that such rights, powers and obligations
specified in the Delaware Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect and such rights,
powers and obligations are set forth in this Agreement, the Delaware Act;
provided that, notwithstanding the foregoing

 

10



--------------------------------------------------------------------------------

and anything else to the contrary, Section 18-210 of the Delaware Act (entitled
“Contractual Appraisal Rights”) and Section 18-305(a) of the Delaware Act
(entitled “Access to and Confidentiality of Information; Records”) shall not
apply to or be incorporated into this Agreement and each Unitholder hereby
expressly waives any and all rights under such Sections of the Delaware Act.

Section 2.3 Name. The name of the Company shall be “Carvana Group, LLC”. The
Manager may change the name of the Company at any time and from time to time.
Notification of any such name change shall be given to all Unitholders. The
Company’s business may be conducted under its name and/or any other name or
names deemed advisable by the Manager.

Section 2.4 Purpose. The purpose and business of the Company shall be to manage
and direct the business operations and affairs of the Company and its
Subsidiaries and to engage in any other lawful acts or activities for which
limited liability companies may be organized under the Delaware Act.

Section 2.5 Principal Office; Registered Office. The principal office of the
Company shall be located at 4020 E. Indian School Road, Phoenix, Arizona 85018,
or at such other place inside or outside the state of Delaware as the Manager
may from time to time designate, and all business and activities of the Company
shall be deemed to have occurred at its principal office. The Company may
maintain offices at such other place or places as the Manager deems advisable.
The address of the registered office of the Company in the State of Delaware
shall be the office of the initial registered agent named in the Certificate or
such other office (which need not be a place of business of the Company) as the
Manager may designate from time to time in the manner provided by applicable
law, and the registered agent for service of process on the Company in the State
of Delaware at such registered office shall be the registered agent named in the
Certificate or such Person or Persons as the Manager may designate from time to
time in the manner provided by applicable law.

Section 2.6 Term. The term of the Company commenced upon the filing of the
Articles of Organization for the Company with the Arizona Corporation Commission
Certificate in accordance with the Arizona Limited Liability Company Act and
shall continue in existence until the Company shall be terminated and dissolved
in accordance with the provisions of Article X.

Section 2.7 No State-Law Partnership. The Unitholders intend that the Company
not be a partnership (including, without limitation, a limited partnership) or
joint venture, and that no Unitholder be a partner or joint venturer of any
other Unitholder by virtue of this Agreement, for any purposes other than as set
forth in the last sentence of this Section 2.7, and neither this Agreement nor
any other document entered into by the Company or any Unitholder relating to the
subject matter hereof shall be construed to suggest otherwise. The Unitholders
intend that the Company shall be treated as a partnership for federal and, if
applicable, state or local income Tax purposes, and that each Unitholder and the
Company shall file all Tax returns and shall otherwise take all Tax and
financial reporting positions in a manner consistent with such treatment.

 

11



--------------------------------------------------------------------------------

ARTICLE III

UNITS, CAPITAL CONTRIBUTIONS AND ACCOUNTS

Section 3.1 Common Units; Capitalization.

(a) Common Units; Capitalization. The total number of authorized Common Units
consists of an unlimited number of authorized Common Units. The ownership by a
Unitholder of Common Units shall entitle such Member to allocations of Profits
and Losses and other items and Distributions of cash and other property as set
forth in Article IV hereof.

(b) Unit Ownership Ledger; Capital Contributions. The Manager shall create and
maintain a ledger (the “Unit Ownership Ledger”) setting forth the name and
address of each Unitholder, the number of each class of Units held of record by
each such Unitholder, and the amount of the Capital Contribution made with
respect to each class of Units and the date of such Capital Contribution. Upon
any change in the number or ownership of outstanding Units (whether upon an
issuance of Units, a Transfer of Units, a cancellation of Units or otherwise),
the Manager shall amend and update the Unit Ownership Ledger. Absent manifest
error, the ownership interests recorded on the Unit Ownership Ledger shall be
conclusive record of the Units that have been issued and are outstanding. Each
Unitholder named in the Unit Ownership Ledger has made (or shall be deemed to
have made) Capital Contributions to the Company as set forth in the Unit
Ownership Ledger in exchange for the Units specified in the Unit Ownership
Ledger. Any reference in this Agreement to the Unit Ownership Ledger shall be
deemed a reference to the Unit Ownership Ledger as amended and in effect from
time to time.

(c) Certificates; Legends. Common Units shall be issued in uncertificated form;
provided that, at the request of any Member, the Manager may cause the Company
to issue one or more certificates to any such Member holding Common Units
representing in the aggregate the Common Units held by such Member. If any
certificate representing Common Units is issued, then such certificate shall
bear a legend substantially in the following form:

THIS CERTIFICATE EVIDENCES COMMON UNITS REPRESENTING A MEMBERSHIP INTEREST IN
CARVANA GROUP, LLC. THE MEMBERSHIP INTEREST IN CARVANA GROUP, LLC REPRESENTED BY
THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED, OR ANY NON-U.S. OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE THEREWITH. THE
MEMBERSHIP INTEREST IN CARVANA GROUP, LLC REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO RESTRICTIONS ON TRANSFER SET FORTH IN THE FOURTH AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF CARVANA GROUP, LLC, DATED AS OF APRIL 27,
2017, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH SHALL BE
FURNISHED BY THE COMPANY TO THE RECORD HOLDER HEREOF UPON WRITTEN REQUEST AND
WITHOUT CHARGE.

 

12



--------------------------------------------------------------------------------

To the extent applicable, Unit certificates may also bear a legend in
substantially the following form:

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS CERTIFICATE MAY ALSO BE SUBJECT TO
CERTAIN VESTING PROVISIONS, REPURCHASE OPTIONS, REDEMPTION RIGHTS, OFFSET RIGHTS
AND FORFEITURE PROVISIONS SET FORTH IN THE FOURTH AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT OF CARVANA GROUP, LLC, DATED AS OF APRIL 27, 2017,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME, AND/OR A SEPARATE AGREEMENT WITH
THE INITIAL HOLDER, A COPY OF WHICH SHALL BE FURNISHED BY THE COMPANY TO THE
RECORD HOLDER HEREOF UPON WRITTEN REQUEST AND WITHOUT CHARGE.

(d) Conversion of Class C Preferred Units; Contribution. Contemporaneous with
the execution and effectiveness of this Agreement, the Class C Preferred Units
that were issued and outstanding and held by the Members immediately prior
hereto are hereby converted into an equal number of Class A Common Units. The
Class A Common Units and Class B Common Units that were issued and outstanding
and held by the Members prior to the date of this Agreement shall remain
unchanged. In addition, (i) Carvana Co. shall contribute to Carvana Co. Sub all
of the net proceeds received by Carvana Co. with respect to the shares of
Class A Common Stock issued and sold in the IPO, (ii) Carvana Co. Sub shall
contribute promptly such net proceeds to the Company in exchange for up to
21,562,500 Class A Common Units and be admitted as a Member of the Company; and
(iii) Carvana Co. shall issue and deliver to Carvana Co. Sub, and Carvana Co.
Sub shall deliver to each Investor Member, 0.8 shares of Class B Common Stock in
respect of each Class A Common Unit held by such Member after giving effect to
the conversion of Class C Preferred Units described above.

Section 3.2 Authorization and Issuance of Additional Common Units.

(a) The Manager shall have the right to cause the Company to issue and/or create
and issue at any time after the date hereof, and for such amount and form of
consideration as the Manager may determine, additional Common Units or other
Equity Securities of the Company (including creating classes or series thereof
having such powers, designations, preferences and rights as may be determined by
the Manager). The Manager shall have the power to make such amendments to this
Agreement in order to provide for such powers, designations, preferences and
rights as the Manager in its discretion deems necessary or appropriate to give
effect to such additional authorization or issuance in accordance with the
provisions of this Section 3.2(a). In connection with any issuance of Units
(whether on or after the date of this Agreement), the Person who acquires such
Units shall execute a counterpart to this Agreement accepting and agreeing to be
bound by all terms and conditions hereof, and shall enter into such other
documents, instruments and agreements to effect such purchase as are required by
the Manager (including such documents, instruments and agreements entered into
on or prior to the date of this Agreement by the Members, each, an “Equity
Agreement”).

 

13



--------------------------------------------------------------------------------

(b) At any time Carvana Co. issues one or more shares of Class A Common Stock
(other than an issuance of the type covered by Section 3.2(d) or an issuance to
a holder of Exchangeable Units pursuant to the Exchange Agreement, as described
in Section 3.2(c)), Carvana Co. shall contribute to Carvana Co. Sub, and shall
cause Carvana Co. Sub to promptly contribute to the Company all of the net
proceeds (if any) received by Carvana Co. with respect to such share or shares
of Class A Common Stock. Upon the contribution by Carvana Co. Sub to the Company
of all of such net proceeds so received by Carvana Co., the Manager shall cause
the Company to issue a number of Class A Common Units determined based upon the
Exchange Rate then in effect, registered in the name of Carvana Co. Sub;
provided, however, that if Carvana Co. issues one or more shares of Class A
Common Stock, some or all of the net proceeds of which are to be used to fund
expenses or other obligations of Carvana Co. Sub for which Carvana Co. Sub would
be permitted a Distribution pursuant to Article IV, then neither Carvana Co. nor
Carvana Co. Sub shall be required to transfer such net proceeds to the Company
which are used or will be used to fund such expenses or obligations; provided
further, if Carvana Co. issues any shares of Class A Common Stock in order to
purchase or fund the purchase of Units from a Member (other than a Subsidiary of
Carvana Co.), then the Company shall not issue any new Class A Common Units
registered in the name of Carvana Co. Sub in accordance with Section 3.2(c) and
neither Carvana Co. nor Carvana Co. Sub shall be required to transfer such net
proceeds to the Company (it being understood that such net proceeds shall
instead be contributed by Carvana Co. to Carvana Co. Sub and subsequently
transferred by Carvana Co. Sub to such other Member as consideration for such
purchase). Notwithstanding the foregoing, this Section 3.2(b) shall not apply to
the issuance and distribution to holders of shares of Class A Common Stock of
rights to purchase Equity Securities of Carvana Co. under a “poison pill” or
similar shareholder’s rights plan (it being understood that (i) upon exchange of
Exchangeable Units for Class A Common Stock pursuant to the Exchange Agreement,
such Class A Common Stock would be issued together with any such corresponding
right and (ii) in the event such rights to purchase Equity Securities of Carvana
Co. are triggered, Carvana Co. will ensure that the holders of Common Units that
have not been Exchanged prior to such time will be treated equitably vis-à-vis
the holders of Class A Common Stock under such plan).

(c) At any time a holder of Exchangeable Units exchanges such Units for shares
of Class A Common Stock or a Cash Payment, the Company shall cancel such
Exchangeable Units. Upon the cancellation by the Company of the Exchangeable
Units exchanged for shares of Class A Common Stock, the Manager shall cause the
Company to issue a number of Class A Common Units equal to the Net Exchanged
Unit Amount, registered in the name of Carvana Co. Sub in accordance with
Section 2.6 of the Exchange Agreement.

(d) At any time Carvana Co. issues one or more shares of Class A Common Stock in
connection with an equity incentive program, whether such share or shares are
issued upon exercise (including cashless exercise) of an option, settlement of a
restricted stock unit, as restricted stock or otherwise, the Manager shall cause
the Company to issue a corresponding number of Class A Common Units, registered
in the name of Carvana Co. Sub (determined based upon the Exchange Rate then in
effect); provided that Carvana Co. shall be required to, or shall be required to
cause Carvana Co. Sub to, contribute all (but not less than all) of the net
proceeds (if any) received by Carvana Co. from or otherwise in connection with
such issuance of one or more shares of Class A Common Stock, including the
exercise price of any option exercised, to the Company. If any such shares of
Class A Common Stock so issued by Carvana Co. in connection with an equity
incentive program are subject to vesting or forfeiture provisions, then the
Class A Common Units that are issued by the Company to Carvana Co. Sub

 

14



--------------------------------------------------------------------------------

in connection therewith in accordance with the preceding provisions of this
Section 3.2(d) shall be subject to vesting or forfeiture on the same basis; if
any of such shares of Class A Common Stock vest or are forfeited, then a
corresponding number of the Class A Common Units (determined based upon the
Exchange Rate then in effect) issued by the Company in accordance with the
preceding provisions of this Section 3.2(d) shall automatically vest or be
forfeited. Any cash or property held by Carvana Co., Carvana Co. Sub or the
Company or on any of such Person’s behalf in respect of dividends paid on
restricted shares of Class A Common Stock that fail to vest shall be returned to
the Company upon the forfeiture of such restricted shares of Class A Common
Stock.

(e) Carvana Co. shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, the maximum number of shares of Class A Common Stock as shall
be issuable upon Exchange of all outstanding Common Units and shares of Class B
Common Stock, and shall deliver such shares of Class A Common Stock to Carvana
Co. Sub as may be necessary to enable Carvana Co. Sub to satisfy its obligations
under the Exchange Agreement; provided that nothing contained herein shall be
construed to preclude Carvana Co. from satisfying its obligations in respect of
any such Exchange by delivery of purchased shares of Class A Common Stock (which
may or may not be held in the treasury of Carvana Co.). If any shares of Class A
Common Stock require registration with or approval of any Governmental Entity
under any federal or state law before such shares may be issued upon an
Exchange, Carvana Co. shall use reasonable efforts to cause the exchange of such
shares of Class A Common Stock to be duly registered or approved, as the case
may be. Carvana Co. shall list and use its reasonable efforts to maintain the
listing of the Class A Common Stock required to be delivered upon any such
Exchange prior to such delivery upon the national securities exchange upon which
the outstanding shares of Class A Common Stock are listed at the time of such
Exchange (it being understood that any such shares may be subject to transfer
restrictions under applicable securities laws). Carvana Co. covenants that all
shares of Class A Common Stock issued upon an Exchange will, upon issuance, be
validly issued, fully paid and non-assessable.

(f) For purposes of this Section 3.2, “net proceeds” means gross proceeds to
Carvana Co. from the issuance of Class A Common Stock or other securities less
all reasonable bona fide out-of-pocket fees and expenses of Carvana Co., the
Company and their respective Subsidiaries actually incurred in connection with
such issuance.

 

15



--------------------------------------------------------------------------------

Section 3.3 Repurchase or Redemption of Class A Common Stock. If, at any time,
any shares of Class A Common Stock are repurchased or redeemed (whether by
exercise of a put or call, automatically or by means of another arrangement) by
Carvana Co. for cash, then the Manager shall cause the Company, immediately
prior to such repurchase or redemption of such shares, to redeem a corresponding
number of Common Units held by Carvana Co. Sub (determined based upon the
Exchange Rate then in effect), at an aggregate redemption price equal to the
aggregate purchase or redemption price of the share or shares of Class A Common
Stock being repurchased or redeemed by Carvana Co. (plus any reasonable expenses
related thereto) and upon such other terms as are the same for the share or
shares of Class A Common Stock being repurchased or redeemed by Carvana Co.

Section 3.4 Changes in Common Stock. In addition to any other adjustments
required hereby, any subdivision (by stock split, stock dividend,
reclassification, recapitalization or otherwise) or combination (by reverse
stock split, reclassification, recapitalization or otherwise) of Class A Common
Stock, Class B Common Stock or other capital stock of Carvana Co. shall be
accompanied by an identical subdivision or combination, as applicable, of the
Common Units or other Equity Securities, as applicable.

Section 3.5 Class B Common Units.

(a) Grant of Units. The Company may (with the approval of the Manager) issue
Class B Common Units to existing or new employees, managers, officers,
directors, consultants or other service providers of the Company or any of its
Subsidiaries pursuant to Equity Agreements approved by the Manager, which Equity
Agreements shall contain such provisions as the Manager shall determine in its
sole discretion, which may include (i) the forfeiture of, or the right of the
Company and/or such other Persons as the Manager shall designate to repurchase
from each holder thereof, all or any portion of such Class B Common Units issued
to such Person in the event such Person ceases to be an employee, officer,
manager, director or consultant of, or to perform services for, the Company or
its Subsidiaries or upon such other conditions as determined by the Manager and
(ii) provisions regarding vesting of such Class B Common Units, including upon
the happening of certain events, upon the passage of a specified period of time,
upon the fulfillment of certain conditions or upon the achievement by the
Company and/or its Subsidiaries of certain performance goals. This Section
3.5(a), together with the Equity Agreements pursuant to which the Class B Common
Units are issued, are intended to qualify as a compensatory benefit plan within
the meaning of Rule 701 of the Securities Act and the issuance of Class B Common
Units pursuant hereto is intended to qualify for the exemption from registration
under the Securities Act provided by Rule 701; provided that the foregoing shall
not restrict or limit the Company’s ability to issue any Class B Common Units
pursuant to any other exemption from registration under the Securities Act
available to the Company. The Company may make the Class B Common Units and any
issuance thereof and any applicable Equity Agreement subject to the terms and
conditions of any other equity incentive plan consistent with the terms of this
Agreement, as may have been adopted by the Company or any of its Subsidiaries.
Notwithstanding anything herein or in any Equity Agreement to the contrary, in
connection with any restructuring, merger, refinancing or other strategic
transaction, the Company may terminate and cancel without any payment or other
consideration with respect thereto any Class B Common Unit that, immediately
prior to the consummation of such transaction(s), has a Pro Rata Share equal to
$0.00.

 

16



--------------------------------------------------------------------------------

(b) Participation Threshold. As of the date of each grant of Class B Common
Units, the Manager shall establish an initial “Participation Threshold” amount
with respect to each Class B Common Unit granted on such date. Unless otherwise
determined by the Manager (who shall determine the Participation Threshold in
such a manner that newly granted Class B Common Units have a liquidation value
of zero in accordance with IRS Revenue Procedure 93- 27 and other authorities),
the Participation Threshold with respect to each such Class B Common Unit
granted on such date shall be equal to or greater than the amount (as determined
by the Manager in its sole discretion) that would be distributed with respect to
a Class A Common Unit pursuant to Section 4.1(b) if the Company distributed to
the Unitholders an amount equal to the Total Equity Value as of such date in
accordance with Section 4.1(b); provided that, for the avoidance of doubt, in
making such calculation prior Tax Distributions shall be treated as if made on
such date as part of such hypothetical Distribution. The purchase price of each
Class B Common Unit, if any, shall be as determined by the Manager. The Manager
may designate a series number for Class B Common Units that have the same
Participation Threshold, which Participation Threshold may differ from the
Participation Thresholds of other series of Class B Common Units not included in
such subset. Each Class B Common Unit’s Participation Threshold shall be
adjusted (in the discretion and as determined by the Manager) after the grant of
such Class B Common Unit in the following manner:

(i) In the event any Distribution with respect to Class A Common Units is made
pursuant to Section 4.1(b), the Participation Threshold of each Class B Common
Unit outstanding at the time of such Distribution shall be reduced (but not
below zero) by the amount that each Class A Common Unit receives in such
Distribution (with such reduction occurring immediately after the determination
of the portion of such Distribution, if any, that such Class A Common Unit is
entitled to receive); provided that, the Participation Threshold of such Class B
Common Unit shall not be reduced by (x) such Distribution to the extent that
such Class B Common Unit is entitled to receive such Distribution or (y) any Tax
Distribution made pursuant to Section 4.1(a).

(ii) If the Company at any time subdivides (by any Unit split or otherwise) the
Common Units into a greater number of Units, the Participation Threshold of each
Class B Common Unit outstanding immediately prior to such subdivision shall be
proportionately reduced, and if the Company at any time combines (by reverse
Unit split or otherwise) the Common Units into a smaller number of Units, the
Participation Threshold of each Class B Common Unit outstanding immediately
prior to such combination shall be proportionately increased.

(iii) Notwithstanding anything in the foregoing to the contrary, no adjustment
shall be made in connection with (A) any non pro rata redemption or repurchase
by the Company or any Unitholder of any Units or (B) any non pro rata Capital
Contribution by any Unitholder in exchange for newly issued Units.

(iv) In the event of any change in the Company’s capital structure not addressed
in Section 3.5(b)(i) or Section 3.5(b)(iii) above, the Manager may (but shall
not be obligated to) equitably adjust the Participation Thresholds of the
outstanding Class B Common Units to the extent necessary (in the Manager’s good
faith judgment) to prevent such capital structure change from changing the
economic rights represented by the Class B Common Units in a manner that is
disproportionately favorable or unfavorable in relation to the economic rights
of other classes of outstanding Common Units.

 

17



--------------------------------------------------------------------------------

(c) Adjustments to Unit Ownership Ledger For Participation Thresholds. The
Participation Thresholds of each Unitholder’s Class B Common Units shall be set
forth on the Unit Ownership Ledger, and the Unit Ownership Ledger shall be
amended by the Manager (without the requirement of an approval from any
Unitholder) from time to time by the Company as necessary to reflect any
adjustments to the Participation Thresholds of outstanding Class B Common Units
required pursuant to this Section 3.5.

(d) Amendments of this Section. Notwithstanding anything in this Section 3.5 to
the contrary, the Manager shall have the power to amend the provisions of this
Section 3.5 to achieve the economic results intended by this Agreement,
including, if applicable, that any Units that are granted to executives of, or
other service providers to, the Company in exchange for services provided or to
be provided to the Company or any Subsidiary thereof are intended to be profits
interests when issued for United States federal income tax purposes.

Section 3.6 Capital Accounts.

(a) Maintenance of Capital Accounts. The Company shall maintain a separate
Capital Account for each Unitholder according to the rules of Treasury
Regulation Section 1.704-1(b)(2)(iv). For this purpose, the Company may (in the
sole discretion of the Manager), upon the occurrence of the events specified in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), increase or decrease the
Capital Accounts in accordance with the rules of such regulation and Treasury
Regulation Section 1.704-1(b)(2)(iv)(g) to reflect a revaluation of the Company
property; provided that unless otherwise determined by the Manager, the Company
will not increase the Capital Accounts of the Unitholders in connection with any
issuance of Class B Common Units. Without limiting the foregoing, each
Unitholder’s Capital Account shall be adjusted:

(i) by adding any additional Capital Contributions made by such Unitholder in
consideration for the issuance of Units;

(ii) by deducting any amounts paid to such Unitholder in connection with the
redemption or other repurchase by the Company of Units;

(iii) by adding any Profits allocated in favor of such Unitholder and
subtracting any Losses allocated in favor of such Unitholder; and

(iv) by deducting any distributions paid in cash or other assets to such
Unitholder by the Company.

(b) Computation of Income, Gain, Loss and Deduction Items. For purposes of
computing the amount of any item of the Company income, gain, loss or deduction
to be allocated pursuant to Article IV and to be reflected in the Capital
Accounts, the determination, recognition and classification of any such item
shall be the same as its determination, recognition and classification for
federal income Tax purposes (including any method of depreciation, cost recovery
or amortization used for this purpose); provided that:

 

18



--------------------------------------------------------------------------------

(i) the computation of all items of income, gain, loss and deduction shall
include those items described in Code Section 705(a)(1)(B), Code Section
705(a)(2)(B) and Treasury Regulation Section 1.704-1(b)(2)(iv)(i), without
regard to the fact that such items are not includable in gross income or are not
deductible for federal income Tax purposes;

(ii) if the Book Value of any the Company property is adjusted pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f), the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such property;

(iii) items of income, gain, loss or deduction attributable to the disposition
of the Company property having a Book Value that differs from its adjusted basis
for Tax purposes shall be computed by reference to the Book Value of such
property;

(iv) items of depreciation, amortization and other cost recovery deductions with
respect to the Company property having a Book Value that differs from its
adjusted basis for Tax purposes shall be computed by reference to the property’s
Book Value in accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g);

(v) to the extent an adjustment to the adjusted Tax basis of any the Company
asset pursuant to Code Sections 732(d), 734(b) or 743(b) is required pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m) to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis); and

(vi) this Section 3.6 shall be applied in a manner consistent with the
principles of Prop. Reg. Sections 1.704-1(b)(2)(iv)(d), (f)(1), (h)(2) and (s).

Section 3.7 Negative Capital Accounts; No Interest Regarding Positive Capital
Accounts. No Unitholder shall be required to pay to any other Unitholder or the
Company any deficit or negative balance which may exist from time to time in
such Unitholder’s Capital Account (including upon and after dissolution of the
Company). Except as otherwise expressly provided herein, no Unitholder shall be
entitled to receive interest from the Company in respect of any positive balance
in its Capital Account, and no Unitholder shall be liable to pay interest to the
Company or any Unitholder in respect of any negative balance in its Capital
Account.

Section 3.8 No Withdrawal. No Person shall be entitled to withdraw any part of
such Person’s Capital Contributions or Capital Account or to receive any
Distribution from the Company, except as expressly provided herein.

Section 3.9 Loans From Unitholders. Loans by Unitholders to the Company shall
not be considered Capital Contributions. If any Unitholder shall loan funds to
the Company in excess of the amounts required hereunder to be contributed by
such Unitholder to the capital of the Company, the making of such loans shall
not result in any increase in the amount of the Capital Account of such
Unitholder. The amount of any such loans shall be a debt of the Company to such
Unitholder and shall be payable or collectible in accordance with the terms and
conditions upon which such loans are made.

 

19



--------------------------------------------------------------------------------

Section 3.10 Adjustments to Capital Accounts for Distributions In-Kind. To the
extent that the Company distributes property in-kind to the Members, the Company
shall be treated as making a distribution equal to the Fair Market Value of such
property (as of the date of such distribution) for purposes of Section 4.1 and
such property shall be treated as if it were sold for an amount equal to its
Fair Market Value and any resulting gain or loss shall be allocated to the
Members’ Capital Accounts in accordance with Section 4.2 through Section 4.4.

Section 3.11 Transfer of Capital Accounts. The original Capital Account
established for each Substituted Member shall be in the same amount as the
Capital Account of the Member (or portion thereof) to which such Substituted
Member succeeds at the time such Substituted Member is admitted to as a Member
of the Company. The Capital Account of any Member whose interest in the Company
shall be increased or decreased by means of (a) the Transfer to it of all or
part of the Units of another Member or (b) the repurchase or forfeiture of Units
pursuant to any Equity Agreement shall be appropriately adjusted to reflect such
Transfer or repurchase. Any reference in this Agreement to a Capital
Contribution of or Distribution to a Member that has succeeded any other Member
shall include any Capital Contributions or Distributions previously made by or
to the former Member on account of the Units of such former Member Transferred
to such Member.

Section 3.12 Adjustments to Book Value. The Company shall adjust the Book Value
of its assets to Fair Market Value in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(f) as of the following times: (a) at the Manager’s
discretion in connection with the issuance of Units in the Company or a more
than de minimis Capital Contribution to the Company; (b) at the Manager’s
discretion in connection with the Distribution by the Company to a Member of
more than a de minimis amount of the Company’s assets, including money; and
(c) the liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g). Any such increase or decrease in Book Value of an
asset shall be allocated as a Profit or Loss to the Capital Accounts of the
Members under Section 4.2 (determined immediately prior to the event giving rise
to the revaluation).

Section 3.13 Compliance With Section 1.704-1(b). The provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations Section 1.704-1(b), and shall be interpreted and
applied in a manner consistent with such Treasury Regulations. In the event the
Manager shall determine that it is prudent to modify the manner in which the
Capital Accounts are computed in order to comply with such Treasury Regulations,
the Manager may make such modification, notwithstanding anything in Section 11.2
to the contrary. The Manager also shall (a) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Members and the amount of the Company capital reflected on the Company’s
balance sheet, as computed for book purposes, in accordance with Treasury
Regulations Section 1.704-1(b)(iv)(g), and (b) make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulations Section 1.704-1(b).

 

20



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS AND ALLOCATIONS

Section 4.1 Distributions.

(a) Tax Distributions. To the extent funds of the Company may be available for
distribution by the Company (as determined by the Manager in its sole
discretion), with respect to each Fiscal Quarter, the Company shall distribute
to each holder of Class A Common Units an amount of cash (a “Tax Distribution”)
equal to the excess, if any, of (i) (A) the aggregate taxable income of the
Company for the Taxable Year to date allocated with respect to the Class A
Common Units held (with taxable income reflecting, without limitation,
adjustments under Sections 704(c), 734 and 743 of the Code and net of Taxable
losses of the Company allocated in respect of prior Fiscal Quarters and not
previously taken into account under this clause), multiplied by (B) the
Applicable Tax Rate over (ii) the cumulative amount of prior Tax Distributions
made pursuant to this Section 4.1(a) with respect to such Class A Common Units
for the Taxable Year in question; provided that the amount of Tax Distributions
made with respect to the Class A Common Units shall be the same for every
Class A Common Unit and shall be equal to the highest amount that any holder of
Class A Common Units would otherwise be entitled to receive on a per Unit basis
under this Section 4.1. If the Manager determines there are insufficient funds
available to pay the Tax Distributions in full, then Tax Distributions shall be
made to each holder of Class A Common Units on a pro rata basis, with each
Class A Common Unit receiving the same amount on a per Unit basis. Tax
Distributions shall be made with respect to each holder of Class B Common Units
under the same principles as set forth above for Class A Common Units, except
that the amount distributed with respect to each Class B Common Unit shall be
based on the amount of taxable income allocated with respect to such Unit, with
no requirement that the amounts distributed with respect to each Class B Common
Unit be equal to amounts distributed for other Class B Common Units. If the
Manager determines there are insufficient funds available to pay Tax
Distributions in full, Tax Distributions shall be made to each holder of Class B
Common Units on a pro rata basis in proportion to the amount otherwise
distributable to such holder with respect to such Class B Common Units. Any cash
available for Tax Distributions shall be initially apportioned between (i) the
Class A Common Units and (ii) the Class B Common Units in proportion to the
aggregate amounts otherwise distributable to each class of Units as Tax
Distributions. To the extent that any Unitholders have not received Tax
Distributions in full under this Section 4.1, such unpaid amounts shall
carryforward and shall be distributed in future periods as Tax Distributions
under this Section. Tax Distributions shall be treated as advances of any
amounts Unitholders are entitled to receive pursuant to Section 4.1(b). For the
avoidance of doubt, unless the Manager specifies that a distribution is not a
Tax Distribution pursuant to this Section 4.1(a), each Distribution with respect
to a Unit shall be treated as a Tax Distribution.

(b) Other Distributions. Except as otherwise set forth in Section 4.1(a), the
Manager may (but shall not be obligated to) make Distributions at such time, in
such amounts and in such form (including in-kind property) as determined by the
Manager in its sole discretion, in each case to the holders of Participating
Units immediately prior to such Distribution as follows: (A) with respect to
each Class A Common Unit, an amount equal to the amount determined by dividing
the Grossed-Up Amount by the number of Participating Units

 

21



--------------------------------------------------------------------------------

and (B) with respect to each Participating Class B Common Unit, an amount equal
to the excess of (I) the amount determined by dividing the Grossed-Up Amount by
the number of Participating Units over (II) the Participation Threshold with
respect to such Participating Class B Common Unit.

Notwithstanding the foregoing, (A) the portion of any Distribution (other than a
Tax Distribution) that would otherwise be made with respect to any Unvested
Class B Common Unit shall not be distributed with respect to such Unvested
Class B Common Unit and shall instead be retained, (B) in the event that such
Unvested Class B Common Unit subsequently vests, then all Distributions pursuant
to Section 4.1(b) made following the vesting of such Unit shall be made such
that, on a cumulative basis, the Distributions with respect to such Unit under
such clauses equal the Distributions that would have been made with respect to
such Unit under such clauses if it had been a Vested Class B Common Unit
beginning on the date of its original issue, and (C) if such Unvested Class B
Common Unit is repurchased or forfeited (or otherwise becomes incapable of
vesting) then such Unvested Class B Common Unit shall not be entitled to receive
or retain any Distributions other than (I) any Tax Distributions that have been
made with respect to such Unvested Class B Common Unit and (II) the amount, if
any, paid or payable to repurchase such Unvested Class B Common Unit.

Section 4.2 Allocations. Profits or Losses for any Fiscal Year shall be
allocated among the Unitholders in such a manner as to reduce or eliminate, to
the extent possible, any difference, as of the end of such Fiscal Year, between
(a) the sum of (i) the Capital Account of each Unitholder, (ii) such
Unitholder’s share of Minimum Gain (as determined according to Treasury
Regulation Section 1.704-2(g)) and (iii) such Unitholder’s partner nonrecourse
debt minimum gain (as defined in Treasury Regulation Section 1.704-2(i)(2)) and
(b) the respective net amounts, positive or negative, which would be distributed
to them or for which they would be liable to the Company under this Agreement
and the Delaware Act, determined as if the Company were to (i) liquidate the
assets of the Company for an amount equal to their Book Value and
(ii) distribute the proceeds of such liquidation pursuant to Section 10.2. For
purposes of allocating Profits and Losses pursuant to this Section 4.2, (and
Section 4.3 and Section 4.4, to the extent applicable), all outstanding Class B
Common Units shall be treated as vested; provided that, in the event that a
Unitholder’s Unvested Class B Common Units are forfeited or repurchased,
Forfeiture Allocations as described in Section 4.3(f) may, in the discretion of
the Manager, be made.

Section 4.3 Special Allocations.

(a) Minimum Gain Chargeback. Losses attributable to partner nonrecourse debt (as
defined in Treasury Regulation Section 1.704-2(b)(4)) shall be allocated in the
manner required by Treasury Regulation Section 1.704-2(i). If there is a net
decrease during a Taxable Year in partner nonrecourse debt minimum gain (as
defined in Treasury Regulation Section 1.704-2(i)(2)), Profits for such Taxable
Year (and, if necessary, for subsequent Taxable Years) shall be allocated to the
Unitholders in the amounts and of such character as determined according to
Treasury Regulation Section 1.704-2(i)(4).

 

22



--------------------------------------------------------------------------------

(b) Unitholder Nonrecourse Debt Minimum Chargeback. Nonrecourse deductions (as
determined according to Treasury Regulation Section 1.704-2(b)(1)) for any
Taxable Year shall be allocated to each holder of Class A Common Units ratably
among such Unitholders based upon their ownership of Class A Common Units.
Except as otherwise provided in Section 4.3(a), if there is a net decrease in
the Minimum Gain during any Taxable Year, each Unitholder shall be allocated
Profits for such Taxable Year (and, if necessary, for subsequent Taxable Years)
in the amounts and of such character as determined according to Treasury
Regulation Section 1.704-2(f). This Section 4.3(b) is intended to be a Minimum
Gain chargeback provision that complies with the requirements of Treasury
Regulation Section 1.704-2(f), and shall be interpreted in a manner consistent
therewith.

(c) Qualified Income Offset. If any Unitholder that unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6) has an Adjusted Capital Account Deficit as
of the end of any Taxable Year, computed after the application of Section 4.3(a)
and Section 4.3(b), but before the application of any other provision of this
Article IV, then Profits for such Taxable Year shall be allocated to such
Unitholder in proportion to, and to the extent of, such Adjusted Capital Account
Deficit. This Section 4.3(c) is intended to be a qualified income offset
provision as described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted in a manner consistent therewith.

(d) Allocation of Certain Profits and Losses. Profits and Losses described in
Section 3.6(b)(v) shall be allocated in a manner consistent with the manner that
the adjustments to the Capital Accounts are required to be made pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(j), (k) and (m).

(e) Regulatory Allocations. The allocations set forth in Sections 4.3(a)-(d)
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Sections 1.704-1(b) and 1.704-2 of the Treasury Regulations. The Regulatory
Allocations may not be consistent with the manner in which the Unitholders
intend to allocate Profit and Loss of the Company or make the Company
distributions. Accordingly, notwithstanding the other provisions of this Article
IV, but subject to the Regulatory Allocations, income, gain, deduction, and loss
shall be reallocated among the Unitholders so as to eliminate the effect of the
Regulatory Allocations and thereby cause the respective Capital Accounts of the
Unitholders to be in the amounts (or as close thereto as possible) they would
have been if Profit and Loss (and such other items of income, gain, deduction
and loss) had been allocated without reference to the Regulatory Allocations. In
general, the Unitholders anticipate that this will be accomplished by specially
allocating other Profit and Loss (and such other items of income, gain,
deduction and loss) among the Unitholders so that the net amount of the
Regulatory Allocations and such special allocations to each such Unitholder is
zero. In addition, if in any Fiscal Year or Fiscal Period there is a decrease in
partnership Minimum Gain, or in partner nonrecourse debt Minimum Gain, and
application of the Minimum Gain chargeback requirements set forth in Section
4.3(a) or Section 4.3(b) would cause a distortion in the economic arrangement
among the Unitholders, the Unitholders may, if they do not expect that the
Company will have sufficient other income to correct such distortion, request
the Internal Revenue Service to waive either or both of such Minimum Gain
chargeback requirements. If such request is granted, this Agreement shall be
applied in such instance as if it did not contain such Minimum Gain chargeback
requirement.

 

23



--------------------------------------------------------------------------------

(f) The Unitholders acknowledge that allocations like those described in
Proposed Treasury Regulations Section 1.704-1(b)(4)(xii)(c) (“Forfeiture
Allocations”) may result from the allocations of Profits and Losses provided for
in this Agreement. For the avoidance of doubt, the Company is entitled to make
Forfeiture Allocations and, once required by applicable final or temporary
guidance, allocations of Profits and Losses will be made in accordance with
Proposed Treasury Regulations Section 1.704-1(b)(4)(xii)(c) or any successor
provision or guidance.

(g) Any item of deduction with respect to a Tax that is offset for a Unitholder
under Section 4.6 shall be allocated to the Unitholder in which such payment is
to be offset.

Section 4.4 Offsetting Allocations. If, and to the extent that, any Member is
deemed to recognize any item of income, gain, deduction or loss as a result of
any transaction between such Member and the Company pursuant to Sections 83,
482, or 7872 of the Code or any similar provision now or hereafter in effect,
the Manager shall use its commercially reasonable efforts to allocate any
corresponding Profit or Loss to the Member who recognizes such item in order to
reflect the Members’ economic interest in the Company.

Section 4.5 Tax Allocations.

(a) Allocations Generally. Except as provided in Section 4.5(b) below, for
federal, state and local income Tax purposes, each item of income, gain, loss or
deduction shall be allocated among the Unitholders in the same manner and in the
same proportion that the corresponding book items have been allocated among the
Unitholders’ respective Capital Accounts; provided that, if any such allocation
is not permitted by the Code or other applicable law, then each subsequent item
of income, gains, losses, deductions and credits will be allocated among the
Unitholders so as to reflect as nearly as possible the allocation set forth
herein in computing their Capital Accounts.

(b) Code Section 704(c) Allocations. Items of the Company Taxable income, gain,
loss and deduction with respect to any property contributed to the capital of
the Company shall, solely for Tax purposes, be allocated among the Unitholders
in accordance with Code Section 704(c) so as to take account of any variation
between the adjusted basis of such asset for federal income Tax purposes and its
initial Book Value. Such allocations shall be made using a reasonable method
specified in Treasury Regulations Section 1.704-3. In addition, if the Book
Value of any the Company asset is adjusted pursuant to the requirements of
Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f), then subsequent
allocations of items of Taxable income, gain, loss and deduction with respect to
such asset shall take account of any variation between the adjusted basis of
such asset for federal income Tax purposes and its Book Value in the same manner
as under Code Section 704(c). Notwithstanding the foregoing, the Manager shall
determine all allocations pursuant to this Section 4.5(b) using the “traditional
method” as described under Treasury Regulation Section 1.704-3.

(c) Section 754 Election. The Company has made an election under Section 754 of
the Code for its Taxable Year beginning 2014, and the Manager may cause the
Company to make a “protective” election under Section 754 of the Code for its
Taxable Year beginning as of the date of this Agreement, in each case, to adjust
the basis of the Company

 

24



--------------------------------------------------------------------------------

property as permitted and provided in Sections 734 and 743 of the Code. Such
election shall be effective solely for federal (and, if applicable, state and
local) income Tax purposes and shall not result in any adjustment to the Book
Value of any the Company asset or to the Member’s Capital Accounts (except as
provided in Treasury Regulations Section 1.704- 1(b)(2)(iv)(m)).

(d) Allocation of Tax Credits, Tax Credit Recapture, Etc. Allocations of Tax
credits, Tax credit recapture, and any items related thereto shall be allocated
to the Unitholders according to their interests in such items as determined by
the Manager taking into account the principles of Treasury Regulation Section
1.704-1(b)(4)(ii) and (viii).

(e) Effect of Allocations. Allocations pursuant to this Section 4.5 are solely
for purposes of federal, state and local Taxes and shall not affect, or in any
way be taken into account in computing, any Unitholder’s Capital Account or
share of Profits, Losses, Distributions (other than Tax Distributions) or other
items pursuant to any provision of this Agreement.

Section 4.6 Indemnification and Reimbursement for Payments on Behalf of a
Unitholder. Except as otherwise provided in Section 6.1, if the Company is
required by law to make any payment to a Governmental Entity that is
specifically attributable to a Unitholder or a Unitholder’s status as such
(including federal withholding Taxes, state personal property Taxes, and state
unincorporated business Taxes), then such Unitholder shall indemnify and
contribute to the Company in full for the entire amount paid (including
interest, penalties and related expenses). The Manager may offset Distributions
to which a Person is otherwise entitled under this Agreement against such
Person’s obligation to indemnify the Company under this Section 4.6 or with
respect to any other amounts owed by the Unitholder to the Company or any of its
Subsidiaries. A Unitholder’s obligation to indemnify and make contributions to
the Company under this Section 4.6 shall survive the termination, dissolution,
liquidation and winding up of the Company, and for purposes of this Section 4.6,
the Company shall be treated as continuing in existence. The Company may pursue
and enforce all rights and remedies it may have against each Unitholder under
this Section 4.6, including instituting a lawsuit to collect such
indemnification and contribution, with interest calculated at a rate equal to
the Base Rate plus three percentage points per annum (but not in excess of the
highest rate per annum permitted by law), compounded on the last day of each
Fiscal Quarter.

ARTICLE V

MANAGEMENT AND CONTROL OF BUSINESS

Section 5.1 Management.

(a) Except as otherwise specifically provided in this Agreement or the Delaware
Act, the business, property and affairs of the Company shall be managed,
operated and controlled at the sole, absolute and exclusive direction of the
Manager in accordance with the terms of this Agreement. No Members shall have
management authority or voting or other rights over, or any other ability to
take part in the conduct or control of the business of, the Company. The Manager
is hereby designated as a “manager” within the meaning of Section 18-101(10) of
the Delaware Act. The Manager is, to the extent of its rights and powers set
forth in this

 

25



--------------------------------------------------------------------------------

Agreement, an agent of the Company for the purpose of the Company’s business,
and the actions of the Manager taken in accordance with such rights and powers
shall bind the Company (and no Member shall have such right). The Manager shall
have all necessary powers to carry out the purposes, business and objectives of
the Company. The Manager may delegate in its discretion the authority to sign
agreements and other documents and take other actions on behalf of the Company
to any Person (including any Member, officer or employee of the Company) to
enter into and perform any document on behalf of the Company.

(b) Without limiting Section 5.1(a), the Manager shall have the sole power and
authority to effect any of the following by the Company or any of its
Subsidiaries in one or a series of related transaction, in each case without the
vote, consent or approval of any Unitholder: (i) any sale, lease, transfer,
exchange or other disposition of any, all or substantially all of the assets of
the Company (including the exercise or grant of any conversion, option,
privilege or subscription right or any other right available in connection with
any assets at any time held by the Company); (ii) any merger, consolidation,
reorganization or other combination of the Company with or into another entity,
(iii) any acquisition; (iv) any issuance of debt or equity securities; (v) any
incurrence of indebtedness; or (vi) any dissolution. Except for any vote,
consent or approval of any Unitholder expressly required by this Agreement, if a
vote, consent or approval of the Unitholders is required by the Delaware Act or
other applicable law with respect to any action to be taken by the Company or
matter considered by the Manager, each Unitholder will be deemed to have
consented to or approved such action or voted on such matter in accordance with
the consent or approval of the Manager on such action or matter.

(c) Carvana Co. Sub may withdraw as the Manager and appoint as its successor at
any time upon written notice to the Company (a) any wholly-owned Subsidiary of
Carvana Co., (b) any Person of which Carvana Co. is a wholly-owned Subsidiary,
(c) any Person into which Carvana Co. is merged or consolidated or (d) any
transferee of all or substantially all of the assets of Carvana Co., which
withdrawal and replacement shall be effective upon the delivery of such notice.
No appointment of a Person other than Carvana Co. Sub (or its successor, as the
case may be) as Manager shall be effective unless Carvana Co. Sub (or its
successor, as the case may be) and the new Manager provide all Members with
contractual rights, directly enforceable by such Members against the new
Manager, to cause the new Manager to comply with all of the Manager’s
obligations under this Agreement.

Section 5.2 Investment Company Act. The Manager shall use reasonable best
efforts to ensure that the Company shall not be subject to registration as an
investment company pursuant to the Investment Company Act.

Section 5.3 Officers.

(a) Officers. Unless determined otherwise by the Manager, the officers of the
Company shall be a Chief Executive Officer, a Treasurer and a Secretary and each
other officer of Carvana Co. shall also be an officer of the Company, with the
same title. All officers shall be appointed by the Manager (or by the Chief
Executive Officer to the extent the Manager delegates such authority to the
Chief Executive Officer) and shall hold office until their successors are
appointed by the Manager (or by the Chief Executive Officer to the extent the
Manager delegates such authority to the Chief Executive Officer). Two or more
offices may be held by the same

 

26



--------------------------------------------------------------------------------

individual. The officers of the Company may be removed by the Manager (or by the
Chief Executive Officer to the extent the Manager delegates such authority to
the Chief Executive Officer) at any time for any reason or no reason.

(b) Other Officers and Agents. The Manager may appoint such other officers and
agents as it may deem necessary or advisable, who shall hold their offices for
such terms and shall exercise such powers and perform such duties as shall be
determined from time to time by the Manager.

(c) Chief Executive Officer. The Chief Executive Officer shall be the chief
executive officer of the Company and shall have the general powers and duties of
supervision and management usually vested in the office of a chief executive
officer of a company. He or she shall preside at all meetings of Members if
present thereat.

(d) Treasurer. The Treasurer shall have the custody of Company funds and
securities and shall keep full and accurate account of receipts and
disbursements. He or she shall deposit all moneys and other valuables in the
name and to the credit of the Company in such depositaries as may be designated
by the Manager or the Chief Executive Officer. The Treasurer shall disburse the
funds of the Company as may be ordered by the Manager or the Chief Executive
Officer, taking proper vouchers for such disbursements. He or she shall render
to the Manager and the Chief Executive Officer whenever either of them may
request it, an account of all his or her transactions as Treasurer and of the
financial condition of the Company. If required by the Manager, the Treasurer
shall give the Company a bond for the faithful discharge of his or her duties in
such amount and with such surety as the Manager shall prescribe.

(e) Secretary. The Secretary shall give, or cause to be given, notice of all
meetings of Members and all other notices required by applicable law or by this
Agreement, and in case of his or her absence or refusal or neglect so to do, any
such notice may be given by any person thereunto directed by the Chief Executive
Officer, or by the Manager. He or she shall record all the proceedings of the
meetings of the Company, and shall perform such other duties as may be assigned
to him or her by the Manager or by the Chief Executive Officer.

(f) Other Officers. Other officers, if any, shall have such powers and shall
perform such duties as shall be assigned to them, respectively, by the Manager
or by the Chief Executive Officer.

Section 5.4 Competition and Corporate Opportunities.

(a) Management Investors. Unless the Manager otherwise agrees in writing (e.g.,
in an Equity Agreement), each Management Investor, for so long as such
Management Investor is employed by the Company or its Subsidiaries, shall, and
shall cause each of such Person’s Affiliates to, bring all investment or
business opportunities to the Company of which such Management Investor becomes
aware and which are, or may be, (y) within the scope and investment objectives
related to the Business, or (z) otherwise competitive with the Business.

(b) Investor Members. To the fullest extent permitted by applicable law and
notwithstanding any duty otherwise existing at law or in equity, in furtherance
(and not in limitation) of the elimination of fiduciary duties set forth in
Section 5.5(a) below, no Investor

 

27



--------------------------------------------------------------------------------

Member shall have any duty (including any fiduciary duty) to refrain from
engaging directly or indirectly in the same or similar business activities or
lines of business as the Company or any of its Affiliates, and no Investor
Member shall be liable to the Company, its Unitholders or any other Person bound
by this Agreement (for breach of any fiduciary duty or otherwise) solely by
reason of any such activities of such Investor Member or its Affiliates. To the
fullest extent permitted by applicable law, the Company, on behalf of itself and
its Affiliates, renounces any interest or expectancy of the Company and its
Affiliates in, or in being offered an opportunity to participate in, business
opportunities that are from time to time presented to any Investor Member or its
Affiliates, even if the opportunity is one that the Company or its Affiliates
might reasonably be deemed to have pursued or had the ability or desire to
pursue if granted the opportunity to do so. Each Investor Member shall have no
duty to communicate or offer such business opportunity to the Company or its
Affiliates and, to the fullest extent permitted by applicable law, shall not be
liable to the Company, any of its Affiliates or its Unitholders or any other
Person bound by this Agreement (for breach of any fiduciary or other duty or
otherwise), solely by reason of the fact that an Investor Member or one of its
Affiliates pursues or acquires such business opportunity, sells, assigns,
transfers or directs such business opportunity to another person or fails to
present such business opportunity, or information regarding such business
opportunity, to the Company or any of its Affiliates. Notwithstanding anything
to the contrary in this Section 5.4, the Company does not renounce any interest
or expectancy it may have in any business opportunity that is expressly offered
to any Investor Member solely in his or her capacity as a manager or officer of
the Company or any of its Affiliates.

(c) Other Limitations. In addition to and notwithstanding the foregoing
provisions of this Section 5.4, a corporate opportunity shall not be deemed to
belong to the Company if it is a business opportunity the Company is not
financially able or contractually permitted or legally able to undertake, or
that is, from its nature, not in the line of the Company’s business or is of no
practical advantage to it or that is one in which the Company has no interest or
reasonable expectancy.

(d) Other Agreements. This Section 5.4 shall not in any way affect, limit or
modify any liabilities, obligations, duties or responsibilities of any Person
under any employment agreement, consulting agreement, confidentiality agreement,
non-compete agreement, non-solicit agreement or any similar agreement with the
Company or any of its Subsidiaries.

Section 5.5 Fiduciary Duties.

(a) Members and Unitholders. To the fullest extent permitted by law and
notwithstanding any duty otherwise existing at law or in equity, no Member or
Unitholder, solely in its capacity as such, shall owe any fiduciary duty to the
Company, the Manager, any Member, any Unitholder or any other Person bound by
this Agreement, provided that the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing. Nothing in this Section
5.5(a) shall limit the liabilities, duties or obligations of any Member,
Management Investor or Unitholder acting in his or her capacity as an officer or
manager pursuant to any other provision of this Agreement.

 

28



--------------------------------------------------------------------------------

(b) Manager and Officers. Notwithstanding Section 5.4 above or any other
provision to the contrary in this Agreement, except as set forth in Section
5.5(c), (i) the Manager shall, in its capacity as Manager, and not in any other
capacity, have the same fiduciary duties to the Company and the Unitholders and
Members as a member of the board of directors of a Delaware corporation; and
(ii) each officer of the Company shall, in his or her capacity as such, and not
in any other capacity, have the same fiduciary duties to the Company and the
Unitholders and Members as an officer of a Delaware corporation. For the
avoidance of doubt, the fiduciary duties described in clause (i) above shall not
be limited by the fact that the Manager shall be permitted to take certain
actions in its sole or reasonable discretion pursuant to the terms of this
Agreement or any agreement entered into in connection herewith.

(c) Manager Conflicts. The parties hereto acknowledge that the Manager will act
through its managing member, Carvana Co., and that the members of Carvana Co.’s
board of directors will owe fiduciary duties to Carvana Co. and its
stockholders. The Manager will use commercially reasonable and appropriate
efforts and means, as determined in good faith by the Manager, to minimize any
conflict of interest between the Members, on the one hand, and the stockholders
of Carvana Co., on the other hand, and to effectuate any transaction that
involves or affects any of the Company, the Manager, the Members and/or the
stockholders of Carvana Co. in a manner that does not (i) disadvantage the
Members of their interests relative to the stockholders of Carvana Co. or
(ii) advantage the stockholders of Carvana Co. relative to the Members or
(iii) treat the Members and the stockholders of Carvana Co. differently;
provided that in the event of a conflict between the interests of the
stockholders of Carvana Co. and the interests of the Members, such Members agree
that the Manager shall discharge its fiduciary duties to such Members by acting
in the best interests of Carvana Co.’s stockholders.

(d) Waiver. Any duties and liabilities set forth in this Agreement shall replace
those existing at law or in equity and each of the Company, each Member and
Unitholder and any other Person bound by this Agreement hereby, to the fullest
extent permitted by applicable law, including Section 18-1101(e) of the Delaware
Act, waives the right to make any claim, bring any action or seek any recovery
based on any duties or liabilities existing at law or in equity other than any
such duties and liabilities set forth in this Agreement.

(e) Survival. The provisions of this Section 5.5 shall survive any amendment,
repeal or termination of this Agreement.

Section 5.6 Confidentiality.

(a) Each Unitholder recognizes and acknowledges that it has and may in the
future receive certain confidential and proprietary information and trade
secrets of the Company and its Subsidiaries (including their predecessors),
(collectively, the “Confidential Information”) including Confidential
Information of the Company and its Subsidiaries (and their predecessors, if any)
regarding identifiable, specific and discrete business opportunities being
pursued by the Company or its Subsidiaries. Except as otherwise consented to by
the Manager in writing and subject to Section 5.5 and Section 5.6(c), each
Unitholder (on behalf of itself and, to the extent that such Unitholder would be
responsible for the acts of the following Persons under principles of agency
law, its managers, directors, officers, shareholders, partners, employees,
agents and members) agrees that it will not, during or after the term of this
Agreement, whether directly or indirectly through an Affiliate or otherwise,
take commercial or proprietary advantage of or profit from any Confidential
Information or disclose Confidential Information to any Person for

 

29



--------------------------------------------------------------------------------

any reason or purpose whatsoever, except (i) to authorized directors, officers,
representatives, agents and employees of the Company or its Subsidiaries and as
otherwise may be proper in the course of performing such Unitholder’s
obligations, or enforcing such Unitholder’s rights, under this Agreement and the
agreements expressly contemplated hereby, or (ii) as is required to be disclosed
by order of a court of competent jurisdiction, administrative body or
governmental body, or by subpoena, summons or legal process, or by law, rule or
regulation, provided that the Unitholder required to make such disclosure
pursuant to clause (ii) above shall provide to the Company prompt written notice
of such disclosure to enable the Company to seek an appropriate protective order
or confidential treatment with respect to the Confidential Information required
to be disclosed and such disclosed Person shall use commercially reasonable
efforts to obtain, at the request of the Company, an order or other assurance
that confidential treatment shall be accorded to such portion of the
Confidential Information required to be disclosed as the Company shall
designate. For purposes of this Section 5.6, the term “Confidential Information”
shall not include any information of which (x) such Person learns from a source
other than the Company or its Subsidiaries, or any of their respective
representatives, employees, agents or other service providers, and in each case
who is not known by such Person to be bound by a confidentiality obligation to
the Company or any of its Subsidiaries, or (y) at the time of disclosure or
thereafter becomes generally available to the public other than as a result of
disclosure directly or indirectly by such Person or any of such Person’s
Affiliates, employees or representatives. Nothing in this Section 5.6 shall in
any way limit or otherwise modify any confidentiality covenants entered into by
the Management Investors pursuant to any other agreement entered into with the
Company or any of its Subsidiaries. Notwithstanding the foregoing, Carvana Co.
may disclose any Confidential Information pursuant to any disclosure obligation
under any applicable law or stock exchange rule with no obligation to provide
written notice to the Company or any Member to whom such Confidential
Information relates.

(b) 18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Nothing in this Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, Management Investors have the right to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
Management Investors also have the right to disclose trade secrets in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal and protected from public disclosure.

(c) Each Management Investor acknowledges and agrees that the individual
ownership of Units by each of the Management Investors is sensitive and
Confidential Information and that information regarding the individual ownership
of the Company by Management Investors relates to such Person’s compensation as
an employee of the Company or one or more of its Subsidiaries. Therefore,
notwithstanding anything in this Agreement to the contrary, in no event shall
any Management Investor have the right, and each Management Investor hereby
waives any right, whether by contract or under applicable law, to the fullest

 

30



--------------------------------------------------------------------------------

extent of the law, to have access to or receive any information with respect to
what Equity Securities are, or have been, issued to or held by any other
Management Investor, including the Unit Ownership Ledger. In no event shall any
Management Investor request, or be entitled to receive, any such information
(including the Unit Ownership Ledger and any other books and records with
respect to ownership of the Equity Securities of the Company); provided that
nothing in this Section 5.6(c) shall prohibit any Management Investor from
receiving a capitalization schedule showing (i) the aggregate number of each
class and type of Equity Securities held by the Management Investors and other
advisors of the Company and its Subsidiaries collectively as a group, (ii) the
aggregate number of Class B Common Units outstanding and the Participation
Thresholds with respect to such outstanding Class B Common Units, (iii) the
aggregate number of each class and type of Equity Securities outstanding as of
any particular date and (iv) the number and type of Equity Securities held by
such Management Investor and such Management Investor’s Permitted Transferees.
Nothing in this Section 5.6(c) shall restrict any Person’s express right to
receive information pursuant to any contract with the Company or any of its
Subsidiaries, regardless of whether such Person is also a Management Investor.

ARTICLE VI

EXCULPATION AND INDEMNIFICATION

Section 6.1 Exculpation.

(a) Actions in Capacity as a Member or Unitholder. To the fullest extent
permitted by applicable law, and except as otherwise expressly provided herein,
no Member, Unitholder (other than (i) any Management Investor in his or her
capacity as an officer, employee or service provider of Carvana Co., the Company
or any of their Subsidiaries, or (ii) the Manager, acting in its capacity as
such) or its respective Indemnitees shall be liable to the Company, any Member,
any Unitholder or any other Person bound by this Agreement as a result of or
arising out any action of or omission by such Member or Unitholder solely in its
capacity as a Member or Unitholder, except to the extent such Obligations arise
out of such Member’s (1) material breach of this Agreement or any other
Transaction Document or (2) bad faith violation of the implied contractual
covenant of good faith and fair dealing, in each case as determined by a final
judgment, order or decree of an arbitrator or a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom
has expired and no appeal has been perfected).

(b) Other Actions. To the fullest extent permitted by applicable law, and except
as otherwise expressly provided herein, including Section 6.1(a), no Indemnitee
shall be liable to the Company, any Member, any Unitholder or any other Person
bound by this Agreement as a result of or arising out of the activities of the
Indemnitee on behalf of the Company to the extent within the scope of the
authority reasonably believed by such Indemnitee to be conferred on such
Indemnitee, except to the extent such Indemnitee would not be entitled to
exculpation or indemnification pursuant to the articles of incorporation and
bylaws of Carvana Co. (as the same may be amended from time to time).

 

31



--------------------------------------------------------------------------------

Section 6.2 Indemnification. To the fullest extent permitted by applicable law,
each of (a) the Manager and its managing member Carvana Co., (b) the Unitholders
and Members and their respective Affiliates, (c) the stockholders, members,
managers, directors, officers, partners, employees and agents of the
Unitholders, Members and their respective Affiliates, and (c) the officers and
directors of Carvana Co., the Manager, the Company and each of their
Subsidiaries (each, an “Indemnitee”) shall be indemnified and held harmless by
the Company from and against any and all losses, claims, damages, liabilities,
expenses (including legal fees and expenses), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative (collectively,
“Obligations”), which at any time may be imposed on, incurred by, or asserted
against, the Indemnitee as a result of or arising out of this Agreement, Carvana
Co., the Company, their respective assets, businesses or affairs, or the
activities of the Indemnitee on behalf of Carvana Co., the Company or any of
their Subsidiaries to the extent within the scope of the authority reasonably
believed to be conferred on such Indemnitee; provided, however, that, to the
extent such Indemnitee is not entitled to exculpation with respect to such
Obligations pursuant to Section 6.1(a), the Indemnitee shall not be entitled to
indemnification for any such Obligations to the extent such Indemnitee would not
be entitled to exculpation or indemnification pursuant to the articles of
incorporation and bylaws of Carvana Co. (as the same may be amended from time to
time); provided further, that, to the extent such Indemnitee is entitled to
exculpation with respect to such Obligations pursuant to Section 6.1(a), the
Indemnitee shall not be entitled to indemnification for any such Obligations to
the extent they arise out of such Indemnitee’s (1) material breach of this
Agreement or any other Transaction Document or (2) bad faith violation of the
implied contractual covenant of good faith and fair dealing. The termination of
any action, suit or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere, or its equivalent, shall not, of itself, create
a presumption that the Indemnitee was not entitled to indemnification hereunder.
Any indemnification pursuant to this Section 6.1(b) shall be made only out of
the assets of the Company and no Member shall have any personal liability on
account thereof.

Section 6.3 Expenses. Expenses (including reasonable legal fees and expenses)
incurred by an Indemnitee in defending any claim, demand, action, suit or
proceeding described in Section 6.1(b) shall, from time to time, be advanced by
the Company prior to the final disposition of such claim, demand, action, suit
or proceeding, upon receipt by the Company of an undertaking by or on behalf of
the Indemnitee to repay such amount if it shall be determined that the
Indemnitee is not entitled to be indemnified as provided in Section 6.1(b);
provided that such undertaking shall be unsecured and interest free and shall be
accepted without regard to an Indemnitee’s ability to repay amounts advanced and
without regard to an Indemnitee’s entitlement to indemnification.

Section 6.4 Non-Exclusivity; Savings Clause. The indemnification and advancement
of expenses set forth in Section 6.1(b) and Section 6.3 shall not be exclusive
of any other rights to which those seeking indemnification or advancement of
expenses may be entitled under any other agreement, policy of insurance or
otherwise. The indemnification and advancement of expenses set forth in Section
6.1(b) and Section 6.3 shall continue as to an Indemnitee who has ceased to be a
named Indemnitee and shall inure to the benefit of the heirs, executors,
administrators, successors and permitted assigns of such a Person. If
Section 6.1, Section 6.2 or Section 6.3 or any portion hereof shall be
invalidated on any ground by any court

 

32



--------------------------------------------------------------------------------

of competent jurisdiction, then the Company shall nevertheless exculpate,
indemnify and advance expenses each Indemnitee to the fullest extent permitted
by any applicable portion of such sections not so invalidated and to the fullest
extent permitted by applicable law. The exculpation, indemnification and
advancement of expenses provisions set forth in Section 6.1, Section 6.2 and
Section 6.3 shall be deemed to be a contract between the Company and each of the
persons constituting Indemnitees at any time while such provisions remain in
effect, whether or not such Person continues to serve in such capacity and
whether or not such Person is a party hereto. In addition, neither Section 6.1,
Section 6.2 nor Section 6.3 may be retroactively amended to adversely affect the
rights of any Indemnitee arising in connection with any acts, omissions, facts
or circumstances occurring prior to such amendment.

Section 6.5 Insurance. The Company may purchase and maintain insurance on behalf
of the Indemnitees against any liability asserted against them and incurred by
them in such capacity, or arising out of their status as Indemnitees, whether or
not the Company would have the power to indemnify them against such liability
under this Section 6.5.

ARTICLE VII

ACCOUNTING AND RECORDS; TAX MATTERS

Section 7.1 Accounting and Records. The books and records of the Company shall
be made and maintained, and the financial position and the results of its
operations recorded, at the expense of the Company, in accordance with such
method of accounting as is determined by the Manager. The books and records of
the Company shall reflect all Company transactions and shall be made and
maintained in a manner that is appropriate and adequate for the Company’s
business.

Section 7.2 Preparation of Tax Returns. The Company shall arrange for the
preparation and timely filing of all Tax returns required to be filed by the
Company, including making the elections described in Section 7.3. Each
Unitholder shall furnish to the Company all pertinent information in its
possession relating to the Company’s operations that is necessary to enable the
Company’s income Tax returns to be prepared and filed.

Section 7.3 Tax Elections. The Taxable Year shall be the Fiscal Year unless the
Manager shall determine otherwise. The Manager shall determine whether to make
or revoke any available election pursuant to the Code. Each Unitholder will upon
request supply any information necessary to give proper effect to such election.

Section 7.4 Tax Controversies.

(a) The Manager shall be the Tax Matters Partner (to the extent applicable for
taxable years beginning before January 1, 2018) and the “partnership
representative” (or “PR”) of the Company for purposes of the Partnership Tax
Audit Rules, and, as such, (i) shall be authorized to designate any other Person
selected by the Manager as the partnership representative and (ii) shall be
authorized and required to represent the Company (at the Company’s expense) in
connection with all examinations of the Company’s affairs by Tax authorities,
including resulting administrative and judicial proceedings, and to expend the

 

33



--------------------------------------------------------------------------------

Company’s funds for professional services and reasonably incurred in connection
therewith. Each Unitholder agrees to reasonably cooperate with the Company and
to do or refrain from doing any or all things reasonably requested by the
Company with respect to the conduct of such proceedings.

(b) In the event of an audit by the Internal Revenue Service, unless otherwise
approved by all of the Members, the PR shall make on a timely basis, to the
extent permissible under applicable Law, the election provided by Section
6226(a) of the Partnership Tax Audit Rules to treat a “partnership adjustment”
as an adjustment to be taken into account by each Member in accordance with
Section 6226(b) of the Partnership Tax Audit Rules. If the election under
Section 6226(a) of the of the Partnership Tax Audit Rules is made, the PR shall
furnish to each Member for the year under audit a statement reflecting the
Member’s share of the adjusted items as determined in the notice of final
partnership adjustment, and each such Member shall take such adjustment into
account as required under Section 6226(b) of the Partnership Tax Audit Rules and
shall be liable for any related tax, interest, penalty, addition to tax, or
additional amounts.

(c) In the event of an audit by the Internal Revenue Service, if the PR does not
make the election provided by Section 6226(a) of the Partnership Tax Audit Rules
as noted above, the PR shall allocate the burden of any taxes (including, for
the avoidance of doubt, any “imputed underpayment” within the meaning of
Section 6225 of the Partnership Tax Audit Rules), penalties, interest and
related expenses imposed on the Company pursuant to the Partnership Tax Audit
Rules among the Members to whom such amounts are attributable (whether as a
result of their status, actions, inactions or otherwise), as reasonably
determined by the PR and each Member shall promptly reimburse the Company in
full for the entire amount the PR determines to be attributable to such Member;
provided that the Company will also be allowed to recover any amount due from
such Member pursuant to this sentence from any distribution otherwise payable to
such Member pursuant to this Agreement. Solely for purposes of determining the
current Member(s) to which any taxes or other amounts are attributable under
this provision, references to any Member in this Section 7.4(c) shall include a
reference to each Person that previously held the Units currently held by such
Member (but only to the extent of such Person’s interest in such Units).

(d) The PR is authorized to, and shall follow principles (to the extent
available) similar to those set forth in Section 7.4(b) and Section 7.4(c) with
respect to any audits by state, local, or foreign tax authorities and any tax
liabilities that result therefrom.

Section 7.5 Code §83 Safe Harbor Election.

(a) By executing this Agreement, each Unitholder authorizes and directs the
Company to elect to have the “Safe Harbor” described in the proposed Revenue
Procedure set forth in the Internal Revenue Service Notice 2005-43 (the “IRS
Notice”) or in any successor, guidance or provision apply to any interest in the
Company transferred to a service provider by the Company on or after the
effective date of such Revenue Procedure in connection with services provided to
the Company. For purposes of making such Safe Harbor election, the Tax Matters
Partner is hereby designated as the “partner who has responsibility for federal
income Tax reporting” by the Company and, accordingly, that execution of such
Safe Harbor election by

 

34



--------------------------------------------------------------------------------

the Tax Matters Partner constitutes execution of a “Safe Harbor Election” in
accordance with Section 3.03(1) of the IRS Notice. Each Unitholder hereby agrees
to comply with all requirements of the Safe Harbor described in the IRS Notice,
including, the requirement that each Unitholder shall prepare and file all
federal income Tax returns reporting the income Tax effects of each Unit issued
by the Company that qualifies for the Safe Harbor in a manner consistent with
the requirements of the IRS Notice.

(b) Any Unitholder or former Unitholder that fails to comply with requirements
set forth in Section 7.5(a) shall indemnify and hold harmless the Company and
each adversely affected Unitholder and former Unitholder from and against any
and all losses, liabilities, Taxes, damages, judgments, fines, costs, penalties,
amounts paid in settlement and reasonable out-of-pocket costs and expenses
incurred in connection therewith (including, costs and expenses of suits and
proceedings, and reasonable fees and disbursements of counsel), in each case
resulting from such Unitholder’s or former Unitholder’s failure to comply with
such requirements. The Manager may offset Distributions to which a Person is
otherwise entitled under this Agreement against such Person’s obligation to
indemnify the Company and any other Person under this Section 7.5(b) (and any
amount so offset with respect to such Person’s obligation to indemnify a Person
other than the Company shall be paid over to such other Person by the Company).
A Unitholder’s obligations to comply with the requirements of Section 7.5(a) and
to indemnify the Company and any Unitholder or former Unitholder under this
Section 7.5(b) shall survive such Unitholder’s ceasing to be a Unitholder of the
Company and/or the termination, dissolution, liquidation and winding up of the
Company, and, for purposes of this Section 7.5, the Company shall be treated as
continuing in existence. The Company and any Unitholder or former Unitholder may
pursue and enforce all rights and remedies it may have against each Unitholder
or former Unitholder under this Section 7.5(b), including (i) instituting a
lawsuit to collect such indemnification and contribution, with interest
calculated at a rate equal to the Base Rate plus three percentage points per
annum (but not in excess of the highest rate per annum permitted by law),
compounded on the last day of each Fiscal Quarter and (ii) specific performance
and/or immediate injunctive or other equitable relief from any court of
competent jurisdiction (without the necessity of showing actual money damages,
or posting any bond or other security) in order to enforce or prevent any
violation of the provisions of Section 7.5(a).

(c) Each Unitholder authorizes the Manager to amend paragraphs (a) and (b) of
this Section 7.5 to the extent necessary to achieve substantially the same Tax
treatment with respect to any interest in the Company Transferred to a service
provider by the Company in connection with services provided to the Company as
set forth in Section 4 of the IRS Notice (e.g., to reflect changes from the
rules set forth in the IRS Notice in subsequent Internal Revenue Service
guidance); provided that such amendment is not materially adverse to any
Unitholder (as compared with the after-Tax consequences that would result if the
provisions of the IRS Notice applied to all interests in the Company Transferred
to a service provider by the Company in connection with services provided to the
Company).

 

35



--------------------------------------------------------------------------------

ARTICLE VIII

TRANSFER OF UNITS; ADMISSION OF NEW MEMBERS

Section 8.1 Transfer of Common Units. Other than as provided for below in this
Section 8.1 or in Section 8.2, no Member may sell, assign, transfer, grant a
participation in, pledge, hypothecate, encumber or otherwise dispose of (such
transaction being herein collectively called a “Transfer”) all or any portion of
its Common Units except with the approval of the Manager, which may be granted
or withheld in its sole discretion. Without the approval of the Manager (but
otherwise in compliance with Section 8.1 and Section 8.2), a Member may, at any
time, (a) Transfer any portion of such Member’s Common Units pursuant to the
Exchange Agreement, and (b) Transfer any portion of such Member’s Common Units
to a Permitted Transferee of such Member. Any Transfer of Class A Common Units
to a Permitted Transferee of such Member by a Member which also holds Class B
Common Stock must be accompanied by the transfer of a corresponding number of
shares of Class B Common Stock (determined based upon the Exchange Rate then in
effect) to such Permitted Transferee. Any purported Transfer of all or a portion
of a Member’s Common Units not complying with this Section 8.1 shall be void ab
initio and shall not create any obligation on the part of the Company or the
other Members to recognize that purported Transfer or to recognize the Person to
which the Transfer purportedly was made as a Member. A Person acquiring a
Member’s Common Units pursuant to this Section 8.1 shall not be admitted as a
substituted or Additional Member except in accordance with the requirements of
Section 8.3, but such Person shall, to the extent of the Common Units
transferred to it, be entitled to such Member’s (i) share of Distributions,
(ii) share of Profits and Losses and (iii) Capital Account in accordance with
Section 3.6. Notwithstanding anything in this Section 8.1 or elsewhere in this
Agreement to the contrary, if a Member Transfers all or any portion of its
Common Units after the designation of a record date and declaration of a
Distribution pursuant to Section 4.1 and before the payment date of such
distribution, the transferring Member (and not the Person acquiring all or any
portion of its Common Units) shall be entitled to receive such Distribution in
respect of such transferred Common Units.

Section 8.2 Transfer of Carvana Co. Sub’s Interest. Carvana Co. Sub may not
Transfer all or any portion of its Class A Common Units at any time, except to
(a) the Company, (b) any wholly-owned Subsidiary of Carvana Co. Sub or Carvana
Co., (c) any Person of which Carvana Co. Sub or Carvana Co. is a wholly-owned
Subsidiary, (d) any Person into which Carvana Co. Sub or Carvana Co. is merged
or consolidated, (e) Ernest C. Garcia, II, pursuant to that certain Transfer
Agreement, dated on or about the date hereof, by and among Ernest C. Garcia, II,
the Company, Carvana Co. Sub, Carvana, LLC, an Arizona limited liability
company, and Carvana Co. or (f) any transferee of all or substantially all of
the assets of Carvana Co. Sub or Carvana Co.

Section 8.3 Recognition of Transfer; Substituted and Additional Members.

(a) No direct or indirect Transfer of all or any portion of a Member’s Common
Units may be made, and no purchaser, assignee, transferee or other recipient of
all or any part of such Common Units shall be admitted to the Company as a
substituted or Additional Member hereunder, unless:

 

36



--------------------------------------------------------------------------------

(i) the provisions of Section 8.1 or in Section 8.2, as applicable, shall have
been complied with;

(ii) in the case of a proposed substituted or Additional Member that is (A) a
competitor or potential competitor of Carvana Co. or the Company or their
respective Subsidiaries, (B) a Person with whom Carvana Co. or the Company or
their respective Subsidiaries has had or is expected to have a material
commercial or financial relationship or (C) likely to subject Carvana Co. or the
Company or their respective Subsidiaries to any material legal or regulatory
requirement or obligation, or materially increase the burden thereof, in each
case as determined by the Manager in its sole discretion, the admission of the
purchaser, assignee, transferee or other recipient as a substituted or
Additional Member shall have been approved by the Manager;

(iii) the Manager shall have been furnished with the documents effecting such
Transfer, in form and substance reasonably satisfactory to the Manager, executed
and acknowledged by both the seller, assignor or transferor and the purchaser,
assignee, transferee or other recipient, and the Manager shall have executed
(and the Manager hereby agrees to execute) any other documents on behalf of
itself and the Members required to effect the Transfer;

(iv) the provisions of Section 8.3(b) shall have been complied with;

(v) the Manager shall be reasonably satisfied that such Transfer will not
(A) result in a violation of the Securities Act or any other applicable law; or
(B) cause an assignment under the Investment Company Act;

(vi) such Transfer would not cause the Company to be treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code or any other
association taxable as a corporation for federal income tax purposes and,
without limiting the generality of the foregoing, such Transfer shall not be
effected on or through an “established securities market” or a “secondary market
or the substantial equivalent thereof,” as such terms are used in Treas. Reg. §
1.7704-1;

(vii) the Manager shall have received the opinion of counsel, if any, required
by Section 8.3(c) in connection with such Transfer; and

(viii) all necessary instruments reflecting such Transfer and/or admission shall
have been filed in each jurisdiction in which such filing is necessary in order
to qualify the Company to conduct business or to preserve the limited liability
of the Members.

(b) Each Substituted Member and Additional Member shall be bound by all of the
provisions of this Agreement. Each Substituted Member and Additional Member, as
a condition to its admission as a Member, shall execute and acknowledge such
instruments (including a counterpart of this Agreement and the Exchange
Agreement or a joinder agreement in customary form), in form and substance
reasonably satisfactory to the Manager, as the Manager reasonably deems
necessary or desirable to effectuate such admission and to confirm the agreement
of such substituted or Additional Member to be bound by all the terms and
provisions of this Agreement with respect to the Common Units acquired by such
substituted or

 

37



--------------------------------------------------------------------------------

Additional Member. The admission of a substituted or Additional Member shall not
require the consent of any Member (but shall require the consent of the Manager,
if and to the extent such consent of the Manager is expressly required by this
Article VIII). As promptly as practicable after the admission of a substituted
or Additional Member, the Unit Ownership Ledger and other books and records of
the Company and Exhibit A shall be changed to reflect such admission.

(c) As a further condition to any Transfer of all or any part of a Member’s
Common Units, the Manager may, in its discretion, require a written opinion of
counsel to the transferring Member reasonably satisfactory to the Manager,
obtained at the sole expense of the transferring Member, reasonably satisfactory
in form and substance to the Manager, as to such matters as are customary and
appropriate in transactions of this type, including, without limitation (or, in
the case of any Transfer made to a Permitted Transferee, limited to an opinion)
to the effect that such Transfer will not result in a violation of the
registration or other requirements of the Securities Act or any other federal or
state securities laws. No such opinion, however, shall be required in connection
with a Transfer made pursuant to the Exchange Agreement.

Section 8.4 Expense of Transfer; Indemnification. All reasonable costs and
expenses incurred by the Manager and the Company in connection with any Transfer
of a Member’s Common Units, including any filing and recording costs and the
reasonable fees and disbursements of counsel for the Company, shall be paid by
the transferring Member. In addition, the transferring Member hereby indemnifies
the Manager and the Company against any losses, claims, damages or liabilities
to which the Manager, the Company, or any of their Affiliates may become subject
arising out of or based upon any false representation or warranty made by, or
breach or failure to comply with any covenant or agreement of, such transferring
Member or such transferee in connection with such Transfer.

Section 8.5 Exchange Agreement. In connection with any Transfer of any portion
of a Member’s Common Units pursuant to the Exchange Agreement, the Manager shall
cause the Company to take any action as may be required under the Exchange
Agreement or requested by any party thereto to effect such Transfer promptly.

Section 8.6 Change of Control Transactions. In the event (i) Carvana Co. enters
into an agreement to consummate a Change of Control transaction (as defined in
the Exchange Agreement) or (ii) any Person commences a tender offer or exchange
offer for any of the outstanding shares of Carvana Co.’s stock, Carvana Co. will
take all reasonable actions in order to effect any Change of Control Exchange as
defined in the Exchange Agreement.

Section 8.7 Divorce/Separation of Unitholder. If required by the Manager, each
Member or Unitholder who is an individual shall, at the time of his or her
execution of this Agreement or, if any such Person is currently unmarried, at
such later time as such Person becomes married or is later required by Manager,
cause his or her spouse to execute and deliver to the Company a Consent and
Agreement of Spouse in the form attached hereto. If any Member who is an
individual (for purposes of this Section 8.7, a “Separated Member”) and his or
her spouse (for purposes of this Section 8.7, a “Former Spouse”) become legally
separated or divorced and a court or any property settlement or other agreement
awards any Units owned by such Separated Member to such Former Spouse, then in
such case, notwithstanding the provisions of, such Units (the “Former Spouse’s
Units”) held by such Member shall be dealt with as follows:

 

38



--------------------------------------------------------------------------------

(a) Each Separated Member shall promptly provide the Company with written notice
(the “Dissolution Notice”) of (i) the entry of any judicial decree or order
resolving the property rights of the Separated Member and the Former Spouse in
connection with their marital dissolution or legal separation, or (ii) the
execution of any contract or agreement relating to the distribution or division
of such property rights. The Dissolution Notice shall be accompanied by a copy
of the actual decree of dissolution, settlement agreement, or other agreement
between the Separated Member and the Former Spouse, which provides for the award
to the Former Spouse of the Former Spouse’s Units in settlement of any community
property or other marital property rights such Former Spouse may have in such
Units.

(b) Notwithstanding the making of any such award or agreement with respect to
the Former Spouse’s Units, the Former Spouse shall not have any rights of a
Member, except the right to receive distributions occurring at the times and
equal in amounts to those distributions the Separated Member would otherwise
have received in respect of the Former Spouse’s Units.

(c) In the event that there is an award of a Separated Member’s Unvested Class B
Common Units to a Former Spouse, such Unvested Class B Common Units shall be
forfeited and terminated. In the event there is an award of a Separated Member’s
Vested Class B Common Units to a Former Spouse, such Vested Class B Common Units
may, at the option of the Company or the Manager, be acquired for an amount
equal to fifty percent (50%) of the Fair Market Value of such Vested Units.

ARTICLE IX

WITHDRAWAL AND RESIGNATION OF UNITHOLDERS

Section 9.1 Withdrawal and Resignation of Unitholders. No Unitholder shall have
the power or right to withdraw or otherwise resign from the Company prior to the
dissolution and winding up of the Company pursuant to Article X, without the
prior written consent of the Manager (which consent may be withheld by the
Manager in its sole discretion), except as otherwise expressly permitted by this
Agreement. Upon a Transfer of all of a Unitholder’s Units in a Transfer
permitted by this Agreement, and (if applicable) the Equity Agreements, such
Unitholder shall cease to be a Unitholder. Notwithstanding that payment on
account of a withdrawal may be made after the effective time of such withdrawal,
any completely withdrawing Unitholder will not be considered a Unitholder for
any purpose after the effective time of such complete withdrawal, and, in the
case of a partial withdrawal, such Unitholder’s Capital Account (and
corresponding voting and other rights) shall be reduced for all other purposes
hereunder upon the effective time of such partial withdrawal.

 

39



--------------------------------------------------------------------------------

ARTICLE X

DISSOLUTION AND LIQUIDATION

Section 10.1 Dissolution. The Company shall not be dissolved by the admission of
Additional Members or Substituted Members. The Company shall dissolve, and its
affairs shall be wound up upon the first of the following to occur:

(a) at the election of the Manager; and

(b) the entry of a decree of judicial dissolution of the Company under Section
33.5 of the Delaware Act or an administrative dissolution under Section 18-802
of the Delaware Act.

Except as otherwise set forth in this Article X the Company is intended to have
perpetual existence. An Event of Withdrawal shall not cause a dissolution of the
Company and the Company shall continue in existence subject to the terms and
conditions of this Agreement.

Section 10.2 Liquidation and Termination. On the dissolution of the Company, the
Manager shall act as liquidator or may appoint one or more representatives,
Members or other Persons as liquidator(s). The liquidators shall proceed
diligently to wind up the affairs of the Company and make final distributions as
provided herein and in the Delaware Act. The costs of liquidation shall be borne
as the Company’s expense. Until final distribution, the liquidators shall
continue to operate the Company properties with all of the power and authority
of the Manager. The steps to be accomplished by the liquidators are as follows:

(a) The liquidators shall pay, satisfy or discharge from the Company’s funds all
of the debts, liabilities and obligations of the Company (including all expenses
incurred in liquidation) or otherwise make adequate provision for payment and
discharge thereof (including the establishment of a cash fund for contingent
liabilities in such amount and for such term as the liquidators may reasonably
determine).

(b) As promptly as practicable after dissolution, the liquidators shall
(i) determine the Fair Market Value (the “Liquidation FMV”) of the Company’s
remaining assets (the “Liquidation Assets”) in accordance with Article X hereof,
(ii) determine the amounts to be distributed to each Unitholder in accordance
with Section 4.1, and (iii) deliver to each Unitholder a statement (the
“Liquidation Statement”) setting forth the Liquidation FMV and the amounts and
recipients of such Distributions, which Liquidation Statement shall be final and
binding on all Unitholders.

(c) As soon as the Liquidation FMV and the proper amounts of Distributions have
been determined in accordance with Section 10.2(b) above, the liquidators shall
promptly distribute the Company’s Liquidation Assets to the holders of Units in
accordance with Section 4.1(b) above. In making such distributions, the
liquidators shall allocate each type of Liquidation Assets (i.e., cash or cash
equivalents, preferred or common equity securities, etc.) among the Unitholders
ratably based upon the aggregate amounts to be distributed with respect to the
Units held by each such holder; provided that the liquidators may allocate each
type of Liquidation Assets so as to give effect to and take into account the
relative priorities of the

 

40



--------------------------------------------------------------------------------

different Units; provided further that, in the event that any securities are
part of the Liquidation Assets, each Unitholder that is not an “accredited
investor” as such term is defined under the Securities Act may, in the sole
discretion of the Manager, receive, and hereby agrees to accept, in lieu of such
securities, cash consideration with an equivalent value to such securities as
determined by the Manager. Any non-cash Liquidation Assets will first be written
up or down to their Fair Market Value, thus creating Profit or Loss (if any),
which shall be allocated in accordance with Section 4.2 and Section 4.3. If any
Unitholder’s Capital Account is not equal to the amount to be distributed to
such Unitholder pursuant to Section 10.2(b), Profits and Losses for the Fiscal
Year in which the Company is dissolved shall be allocated among the Unitholders
in such a manner as to cause, to the extent possible, each Unitholder’s Capital
Account to be equal to the amount to be distributed to such Unitholder pursuant
to Section 10.2(b). The distribution of cash and/or property to a Unitholder in
accordance with the provisions of this Section 10.2(b) constitutes a complete
return to the Unitholder of its Capital Contributions and a complete
distribution to the Unitholder of its interest in the Company and all the
Company property and constitutes a compromise to which all Unitholders have
consented within the meaning of the Delaware Act. To the extent that a
Unitholder returns funds to the Company, it has no claim against any other
Unitholder for those funds.

Section 10.3 Securityholders Agreement. To the extent that units or other equity
securities of any Subsidiary are distributed to any Unitholders and unless
otherwise agreed to by the Manager, such Unitholders hereby agree to enter into
a securityholders agreement with such Subsidiary and each other Unitholder which
contains rights and restrictions in form and substance similar to the provisions
and restrictions set forth herein (including in Article VIII).

Section 10.4 Cancellation of Certificate. On completion of the distribution of
the Company’s assets as provided herein, the Company shall be terminated (and
the Company shall not be terminated prior to such time), and the Manager (or
such other Person or Persons as the Delaware Act may require or permit) shall
file a certificate of cancellation with the Secretary of State of Delaware,
cancel any other filings made pursuant to this Agreement that are or should be
canceled and take such other actions as may be necessary to terminate the
Company. The Company shall be deemed to continue in existence for all purposes
of this Agreement until it is terminated pursuant to this Section 10.4.

Section 10.5 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets pursuant to Section 10.2 in order to minimize any
losses otherwise attendant upon such winding up.

Section 10.6 Return of Capital. The liquidators shall not be personally liable
for the return of Capital Contributions or any portion thereof to the
Unitholders (it being understood that any such return shall be made solely from
the Company assets).

Section 10.7 Hart-Scott-Rodino. In the event the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (the “HSR Act”) is applicable to any Unitholder, the
dissolution of the Company shall not be consummated until such time as the
applicable waiting period (and extensions thereof) under the HSR Act have
expired or otherwise been terminated with respect to each such Unitholder.

 

41



--------------------------------------------------------------------------------

ARTICLE XI

GENERAL PROVISIONS

Section 11.1 Power of Attorney. Each Unitholder hereby constitutes and appoints
the Manager and the liquidators, if any and as applicable, and their respective
designees, with full power of substitution, as his, her or its true and lawful
agent and attorney-in-fact, with full power and authority in his, her or its
name, place and stead, to execute, swear to, acknowledge, deliver, file and
record in the appropriate public offices (to the same extent such Person could
take such action): (a) this Agreement, all certificates and other instruments
and all amendments hereof or thereof in accordance with the terms hereof which
the Manager deems appropriate or necessary to form, qualify, or continue the
qualification of, the Company as a limited liability company in the State of
Delaware and in all other jurisdictions in which the Company may conduct
business or own property or as otherwise permitted herein; (b) all instruments,
agreements, amendments or other documents which the Manager deems appropriate or
necessary to reflect any amendment, change, modification or restatement of this
Agreement in accordance with its terms; (c) all conveyances and other
instruments or documents which the Manager and/or the liquidators deems
appropriate or necessary to reflect the dissolution and liquidation of the
Company pursuant to the terms of this Agreement, including a certificate of
cancellation; and (d) all instruments relating to the admission, withdrawal or
substitution of any Unitholder pursuant to Article VIII or Article IX. The
foregoing power of attorney is irrevocable and coupled with an interest, and
shall survive the death, disability, incapacity, dissolution, bankruptcy,
insolvency or termination of any Unitholder and the Transfer of all or any
portion of his, her or its Units and shall extend to such Unitholder’s heirs,
successors, permitted assigns and personal representatives.

Section 11.2 Amendments. This Agreement may be amended (including, for purposes
of this Section 11.2, any amendment effected directly or indirectly by way of a
merger or consolidation of the Company) or waived, in whole or in part, by the
Manager; provided, however, that to the extent any amendment or waiver,
including any amendment or waiver of the Exhibits attached hereto, would
disproportionately and adversely affect the rights of any Member of a class
compared with the rights of any other Member of such class, such amendment or
waiver may only be made by the Manager upon the prior written consent of such
disproportionately and adversely affected Member. Class A Common Units and
Class B Common Units shall be treated as the same class of Units for the
purposes of this Section 11.2.

Section 11.3 Title to the Company Assets. The Company’s assets shall be deemed
to be owned by the Company as an entity, and no Unitholder, individually or
collectively, shall have any ownership interest in such assets or any portion
thereof. Legal title to any or all of such assets may be held in the name of the
Company or one or more nominees, as the Manager may determine. The Manager
hereby declares and warrants that any the Company assets for which legal title
is held in the name of any nominee shall be held in trust by such nominee for
the use and benefit of the Company in accordance with the provisions of this
Agreement. All the Company assets shall be recorded as the property of the
Company on its books and records, irrespective of the name in which legal title
to such assets is held.

 

42



--------------------------------------------------------------------------------

Section 11.4 Remedies. Each Unitholder and the Company shall have all rights and
remedies set forth in this Agreement and all rights and remedies which such
Person has been granted at any time under any other agreement or contract and
all of the rights which such Person has under any law. Any Person having any
rights under any provision of this Agreement or any other agreements
contemplated hereby shall be entitled to enforce such rights specifically
(without posting a bond or other security), to recover damages by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law.

Section 11.5 Successors and Assigns. All covenants and agreements contained in
this Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns, whether so expressed or not.

Section 11.6 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein or if such term or provision could be drawn more
narrowly so as not to be illegal, invalid, prohibited or unenforceable in such
jurisdiction, it shall be so narrowly drawn, as to such jurisdiction, without
invalidating the remaining terms and provisions of this Agreement or affecting
the legality, validity or enforceability of such term or provision in any other
jurisdiction.

Section 11.7 Counterparts; Binding Agreement. This Agreement may be executed
simultaneously in two or more separate counterparts, any one of which need not
contain the signatures of more than one party, but each of which will be an
original and all of which together shall constitute one and the same agreement
binding on all the parties hereto. This Agreement and all of the provisions
hereof shall be binding upon and effective as to each Person who (a) executes
this Agreement in the appropriate space provided in the signature pages hereto
notwithstanding the fact that other Persons who have not executed this Agreement
may be listed on the signature pages hereto and (b) may from time to time become
a party to this Agreement by executing a counterpart of or joinder to this
Agreement.

Section 11.8 Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. Whenever required by the context, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation. Reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or otherwise modified from time to time in accordance with the terms
thereof, and if applicable

 

43



--------------------------------------------------------------------------------

hereof. Whenever required by the context, references to a Fiscal Year shall
refer to a portion thereof. The use of the words “or,” “either” and “any” shall
not be exclusive. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. Wherever a conflict exists between
this Agreement and any other agreement, this Agreement shall control but solely
to the extent of such conflict.

Section 11.9 Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

Section 11.10 Addresses and Notices. All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given or
made when (a) delivered personally to the recipient, (b) telecopied to the
recipient, or delivered by means of electronic mail (with hard copy sent to the
recipient by reputable overnight courier service (charges prepaid) that same
day) if telecopied/emailed before 5:00 p.m. Phoenix, Arizona time on a Business
Day, and otherwise on the next Business Day, or (c) one (1) Business Day after
being sent to the recipient by reputable overnight courier service (charges
prepaid). Such notices, demands and other communications shall be sent to the
address for such recipient set forth in the Company’s books and records, or to
such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party.

Section 11.11 Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by any creditors of the Company or any of its
Affiliates, and no creditor who makes a loan to the Company or any of its
Affiliates may have or acquire (except pursuant to the terms of a separate
agreement executed by the Company in favor of such creditor) at any time as a
result of making the loan any direct or indirect interest in the Company’s
Profits, Losses, Distributions, capital or property other than as a secured
creditor. Notwithstanding the foregoing, each of the Indemnitees are intended
third party beneficiaries of Section 6.1(b). and shall be entitled to enforce
such provision (as it may be in effect from time to time).

Section 11.12 No Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute a waiver of any such breach or any other covenant, duty, agreement or
condition.

Section 11.13 Further Action. The parties agree to execute and deliver all
documents, provide all information and take or refrain from taking such actions
as may be necessary or appropriate to achieve the purposes of this Agreement.

 

44



--------------------------------------------------------------------------------

Section 11.14 Offset Against Amounts Payable. Whenever the Company is to pay any
sum to any Unitholder or any Affiliate or related Person thereof, any amounts
that such Unitholder or such Affiliate or related Person owes to the Company or
any of its Subsidiaries may be offset or deducted from that sum before payment.

Section 11.15 Entire Agreement. This Agreement and the other Transaction
Documents embody the complete agreement and understanding among the parties with
respect to the subject matter herein and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

Section 11.16 Delivery by Electronic Means. This Agreement, the agreements
referred to herein, and each other agreement or instrument entered into in
connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or electronic transmission in portable document format (pdf)
or comparable electronic transmission, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto or to any such agreement
or instrument, each other party hereto or thereto shall re-execute original
forms thereof and deliver them to all other parties. No party hereto or to any
such agreement or instrument shall raise the use of a facsimile machine or pdf
electronic transmission or comparable electronic transmission to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine as a defense
to the formation or enforceability of a contract and each such party forever
waives any such defense.

Section 11.17 Certain Acknowledgments. This Agreement shall be considered for
all purposes as having been prepared through the joint efforts of the parties.
No presumption shall apply in favor of any party in the interpretation of this
Agreement or in the resolution of any ambiguity of any provision hereof based on
the preparation, substitution, submission or other event of negotiation,
drafting or execution hereof. Each Member and Unitholder acknowledges that
it/he/she is entitled to and has been afforded the opportunity to consult legal
counsel of its choice regarding the terms, conditions and legal effects of this
Agreement, as well as the advisability and propriety thereof. Each Member and
Unitholder further acknowledges that having so consulted with legal counsel of
its choosing, such Member or Unitholder hereby waives any right to raise or rely
upon the lack of representation or effective representation in any future
proceedings or in connection with any future claim resulting from this Agreement
or the formation of the Company. THE COMPANY, THE MEMBERS AND THE UNITHOLDERS
ACKNOWLEDGE THAT KIRKLAND & ELLIS LLP HAS ONLY REPRESENTED THE COMPANY WITH
RESPECT TO THE NEGOTIATION AND PREPARATION OF THIS AGREEMENT, AND HAS NOT
REPRESENTED THE MEMBERS OR THE UNITHOLDERS WITH RESPECT TO SUCH MATTERS.

 

45



--------------------------------------------------------------------------------

Section 11.18 Consent to Jurisdiction; WAIVER OF TRIAL BY JURY.

(a) Consent to Jurisdiction. Each Unitholder irrevocably submits to the
exclusive jurisdiction of the United States District Court for the State of
Delaware and the state courts of the State of Delaware for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each Unitholder further agrees that service of
any process, summons, notice or document by United States certified or
registered mail (in each such case, prepaid return receipt requested) to such
Unitholder’s respective address set forth in the Company’s books and records or
such other address or to the attention of such other person as the recipient
party has specified by prior written notice to the sending party shall be
effective service of process in any action, suit or proceeding in Delaware with
respect to any matters to which it has submitted to jurisdiction as set forth
above in the immediately preceding sentence. Each Unitholder irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the United States District Court for the State of Delaware or the
state courts of the State of Delaware and hereby irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in such court has been brought in an inconvenient
forum.

(b) WAIVER OF TRIAL BY JURY. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH
PARTY TO THIS AGREEMENT (INCLUDING THE COMPANY) HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE
BETWEEN OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT,
OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIPS
ESTABLISHED AMONG THE PARTIES HEREUNDER.

Section 11.19 Representations and Warranties. By execution of this Agreement,
each Member severally represents and warrants as follows:

(a) Such Member has full legal right, power, and authority to deliver this
Agreement and the other Transaction Documents and to perform such Member’s
obligations hereunder and thereunder;

(b) This Agreement and the other Transaction Documents constitute the legal,
valid, and binding obligation of such Member enforceable in accordance with its
respective terms, except as the enforcement thereof may be limited by bankruptcy
and other laws of general application relating to creditors’ rights or general
principles of equity;

(c) Neither this Agreement nor the other Transaction Documents violate, conflict
with, result in a breach of the terms, conditions or provisions of, or
constitute a default or an event of default under any other agreement of which
such Member is a party; and

 

46



--------------------------------------------------------------------------------

(d) Such Member’s investment in Units in the Company is made for such Member’s
own account for investment purposes only and not with a view to the resale or
distribution of such Units.

Section 11.20 Tax Receivable Agreement. The Tax Receivable Agreement and the
Exchange Agreement shall each be treated as part of this Agreement as described
in Section 761(c) of the Code, and Treas. Reg. § 1.704-1(b)(2)(ii)(h) and §
1.761-1(c) with respect to payments to a Member with respect to an Exchange (as
defined in the Tax Receivable Agreement) by such Member.

* * * * *

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Fourth Amended and Restated Limited Liability Company
Agreement as of the date first written above.

 

CARVANA GROUP, LLC By:  

/s/ Paul Breaux

Name:   Paul Breaux Title:   Vice President, General Counsel and Secretary
CARVANA CO. By:  

/s/ Paul Breaux

Name:   Paul Breaux Title:   Vice President, General Counsel and Secretary
CARVANA CO. SUB LLC, as a Member and the Sole Manager By:  

/s/ Paul Breaux

Name:   Paul Breaux Title:   Vice President, General Counsel and Secretary

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

CAO INVESTMENTS, LLC By:  

/s/ Javier Aldrete

Name:   Javier Aldrete Title:   Secretary

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

DRIVETIME CAR SALES AND FINANCE COMPANY, LLC By:  

/s/ Kurt Wood

Name:   Kurt Wood Its:   CFO

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

ERNEST C. GARCIA III, a Member

By:  

/s/ Ernest C. Garcia III

  Ernest C. Garcia III

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

ERNEST C. GARCIA II, a Member By:  

/s/ Ernest C. Garcia II

Name:   Ernest C. Garcia II

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

ERNEST GARCIA III MULTI-GENERATIONAL TRUST III, a Member By:  

/s/ Steven P. Johnson

Name:   Steven P. Johnson Its:   Administrative Trustee By:  

/s/ Ernest C. Garcia II

Name:   Ernest C. Garcia II Its:   Investment Trustee ERNEST IRREVOCABLE 2004
TRUST III, a Member By:  

/s/ Steven P. Johnson

Name:   Steven P. Johnson Its:   Administrative Trustee By:  

/s/ Ernest C. Garcia II

Name:   Ernest C. Garcia II Its:   Investment Trustee

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

GV AUTO I, LLC By:   Georgiana Ventures, LLC Its:   Manager By:  

/s/ Ira J. Platt

Name:   Ira J. Platt Its:   Manager

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

2014 FIDEL FAMILY TRUST DATED JUNE 16,

2014, A MEMBER

By:  

/s/ Kathryn L. Fidel

Name:   Kathryn L. Fidel Its:   Trustee

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

CVAN HOLDINGS, LLC By:  

/s/ Kelly Van Meter

Name:   Kelly Van Meter Its:   Vice President

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

John O’Dell, a Member By:  

/s/ John O’Dell

Name:   John O’Dell

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Ira Platt, a Member By:  

/s/ Ira Platt

Name:   Ira Platt

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Adrienne Sanford   ,a Member By:  

/s/ Adrienne Sanford

Name:   Adrienne Sanford

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Alex Devkar   ,a Member By:  

/s/ Alex Devkar

Name:   Alex Devkar

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Benjamin Huston, a Member By:  

/s/ Benjamin Huston

Name:   Benjamin Huston

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Bobby Borszich   ,a Member By:  

/s/ Bobby Borszich

Name:   Bobby Borszich

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Bret Sassenberg   ,a Member By:  

/s/ Bret Sassenberg

Name:   Bret Sassenberg

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Brian Henze   ,a Member By:  

/s/ Brian Henze

Name:   Brian Henze

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Carl Bailey   ,a Member By:  

/s/ Carl Bailey

Name:   Carl Bailey

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Cem Vardar   ,a Member By:  

/s/ Cem Vardar

Name:   Cem Vardar

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Chris Aylward   ,a Member By:  

/s/ Chris Aylward

Name:   Chris Aylward

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Chris Santone   ,a Member By:  

/s/ Chris Santone

Name:   Chris Santone

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Christina Keiser   ,a Member By:  

/s/ Christina Keiser

Name:   Christina Keiser

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Christopher Olson   ,a Member By:  

/s/ Christopher Olson

Name:   Christopher Olson

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Dan Gill   ,a Member By:  

/s/ Dan Gill

Name:   Dan Gill

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

David Fye   ,a Member By:  

/s/ David Fye

Name:   David Fye

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

David Ledford   ,a Member By:  

/s/ David Ledford

Name:   David Ledford

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Don Webster   ,a Member By:  

/s/ Don Webster

Name:   Don Webster

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Ellen Williams   ,a Member By:  

/s/ Ellen Williams

Name:   Ellen Williams

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Eric Blatz   ,a Member By:  

/s/ Eric Blatz

Name:   Eric Blatz

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Glenn Kees   ,a Member By:  

/s/ Glenn Kees

Name:   Glenn Kees

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Imran Kazi   ,a Member By:  

/s/ Imran Kazi

Name:   Imran Kazi

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Jared Foster   ,a Member By:  

/s/ Jared Foster

Name:   Jared Foster

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Jason Scott   ,a Member By:  

/s/ Jason Scott

Name:   Jason Scott

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Jason Tucker   ,a Member By:  

/s/ Jason Tucker

Name:   Jason Tucker

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Jeff McLellan   ,a Member By:  

/s/ Jeff McLellan

Name:   Jeff McLellan

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Jennifer M Stanford   ,a Member By:  

/s/ Jennifer M Stanford

Name:   Jennifer M Stanford

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Jessica Querin   ,a Member By:  

/s/ Jessica Querin

Name:   Jessica Querin

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Jim Naylor   ,a Member By:  

/s/ Jim Naylor

Name:   Jim Naylor

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

John Mckeon   ,a Member By:  

/s/ John Mckeon

Name:   John Mckeon

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

John Piatak   ,a Member By:  

/s/ John Piatak

Name:   John Piatak

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Jon Seitel   ,a Member By:  

/s/ Jon Seitel

Name:   Jon Seitel

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Jonathon McCutcheon   ,a Member By:  

/s/ Jonathon McCutcheon

Name:   Jonathon McCutcheon

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Joshua Roger Dollison   ,a Member By:  

/s/ Joshua Roger Dollison

Name:   Joshua Roger Dollison

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Justin Graham   ,a Member By:  

/s/ Justin Graham

Name:   Justin Graham

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Keith Dunlap   ,a Member By:  

/s/ Keith Dunlap

Name:   Keith Dunlap

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Kevin Coyle   ,a Member By:  

/s/ Kevin Coyle

Name:   Kevin Coyle

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Leonid Epshtein   ,a Member By:  

/s/ Leonid Epshtein

Name:   Leonid Epshtein

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Mark Jenkins   ,a Member By:  

/s/ Mark Jenkins

Name:   Mark Jenkins

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Matthew Dundas   ,a Member By:  

/s/ Matthew Dundas

Name:   Matthew Dundas

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Michael Grantham   ,a Member By:  

/s/ Michael Grantham

Name:   Michael Grantham

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Mike McKeever   ,a Member By:  

/s/ Mike McKeever

Name:   Mike McKeever

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Michael Rennie Jr.   ,a Member By:  

/s/ Michael Rennie Jr.

Name:   Michael Rennie Jr.

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Milton Moskowitz   ,a Member By:  

/s/ Milton Moskowitz

Name:   Milton Moskowitz

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Nate Fuller   ,a Member By:  

/s/ Nate Fuller

Name:   Nate Fuller

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Nemanja Samailovic   ,a Member By:  

/s/ Nemanja Samailovic            

Name:   Nemanja Samailovic

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Paul Breaux   ,a Member By:  

/s/ Paul Breaux

Name:   Paul Breaux

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Paul Curry   ,a Member By:  

/s/ Paul Curry

Name:   Paul Curry

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Paul Keister   ,a Member By:  

/s/ Paul Keister

Name:   Paul Keister

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Richard Ball   ,a Member By:  

/s/ Richard Ball

Name:   Richard Ball

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Ryan Blatz   ,a Member By:  

/s/ Ryan Blatz

Name:   Ryan Blatz

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Ryan Keeton   ,a Member By:  

/s/ Ryan Keeton

Name:   Ryan Keeton

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Scott Wood   ,a Member By:  

/s/ Scott Wood

Name:   Scott Wood

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Sean Dupre   ,a Member By:  

/s/ Sean Dupre

Name:   Sean Dupre

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Sidney Bridges   ,a Member By:  

/s/ Sidney Bridges

Name:   Sidney Bridges

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Stella WenxingLiu   ,a Member By:  

/s/ Stella WenxingLiu

Name:   Stella WenxingLiu

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Suhail Bayot   ,a Member By:  

/s/ Suhail Bayot

Name:   Suhail Bayot

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Teresa Aragon   ,a Member By:  

/s/ Teresa Aragon

Name:   Teresa Aragon

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Will Adams   ,a Member By:  

/s/ Will Adams

Name:   Will Adams

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

Zachary Huber   ,a Member By:  

/s/ Zachary Huber

Name:   Zachary Huber

[Signature Page to Carvana Group, LLC Fourth Amended and Restated Limited
Liability Company Agreement]



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

Joinder

The undersigned hereby agrees to become a party to the Fourth Amended and
Restated Limited Liability Company Agreement of Carvana Group, LLC, a Delaware
limited liability company, dated as of April 27, 2017 (the “Agreement”), and
agrees to be bound by the terms and conditions of the Agreement as a Member.

 

     

MEMBER:

       

[•]

       

By:                                                            
                      

 

     

Its:

       

Address for Notices:

       

[•]

       

[•]

       

[•]

       

[•]

 



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF SPOUSE

The undersigned (“Spouse”) is the spouse of the individual identified below
(“Married Unitholder”) who owns units in Carvana Group, LLC (the “Company”).
Spouse acknowledges that he or she has read the Fourth Amended and Restated
Limited Liability Company Agreement of Carvana Group, LLC, effective as of
April 27, 2017 (the “Agreement”), and understands its provisions. Specifically,
Spouse has read Section 8.7 (Divorce/Separation of Unitholder) and is aware that
by the provisions of the Agreement both Spouse and Married Unitholder have
agreed to sell, transfer, and restrict all of Married Unitholder’s or Spouse’s
units in the Company, including any community property interest or
quasi-community property interest therein, in accordance with the terms and
provisions of the Agreement. Spouse hereby expressly approves of and agrees to
be bound by the provisions of the Agreement in its entirety, including but not
limited to those provisions relating to the sales and transfers of the units and
the restrictions thereon and not to make any transfer or other disposition of
his or her community property or other interest in the units, whether by bequest
or the application of the residuary clause of his or her will or otherwise, in
any manner that would have the effect of causing the units to be held by anyone
other than Married Unitholder. If Spouse predeceases Married Unitholder when
Married Unitholder owns any units in the Company, then Spouse agrees not to
transfer, devise or bequeath whatever community property interest or
quasi-community property interest Spouse may have in the units of the Company in
contravention of the Agreement. Spouse hereby appoints Married Unitholder as his
or her attorney-in-fact to exercise all rights that Spouse may have with respect
to the units, including, but not limited to, the encumbrance or disposition
thereof.

 

   

Date:                                                            
                

   

 

    Married Unitholder    

 

    Spouse    

 

   

Print Name of Spouse